       Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 1 of 83




              IN THE UNITED STATES DISTRICT COURT FOR
                      THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 H O L C O M B E , et. al,                        NO. 5:18-CV-00555-XR
 Plaintiffs                                           (consolidated cases)
 vs.
 UNITED STATES OF AMERICA,
 Defendant




         PLAINTIFFS’ PROPOSED FINDINGS OF FACT &
                             CONCLUSIONS OF LAW

       In November 2012, the Air Force convicted Devin Kelley (“Kelley”) by

General Court-Martial of assaulting his then-wife, Tessa Kelley, and his step-

son. Both were felonies and both were crimes of domestic violence. The Gov-

ernment had an obligation—and multiple opportunities—to collect and sub-

mit Kelley’s fingerprints and criminal history to the FBI’s Criminal Justice

Information Services (“CJIS”) Division for inclusion in its databases. Its fail-

ure to do so is the basis for this action.

       The thrust of these lawsuits is that Kelley should not have been able to

purchase the firearms he used in the shooting at the First Baptist Church of

Sutherland Springs (“the Church”) on November 5, 2017, but negligent fail-

ures by the Government to collect, handle, retain, and report required infor-

mation about Kelley allowed him to do so. See Dkt. No. 318 (previous order on

Motion for Summary Judgment detailing a summary and background of the

case).




                                       Page 1 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 2 of 83




    From April 7, 2021, to April 20, 2021, the Court held a bench trial to re-

solve disputed issues of fact. This Court relies on the testimony of the wit-

nesses, both live and appearing remotely, as well as the written submissions

provided to the Court by agreement of the parties. In so doing, the Court

makes credibility determinations as appropriate. This memorandum and or-

der will more fully set forth the Court’s findings of fact and rulings of law on

issues relating to liability and causation. See Fed. R. Civ. P. 52(a). The Court

will hold a separate bench trial on damages.




                                     Page 2 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 3 of 83




                                  TABLE OF CONTENTS

Widespread Operational Failures ................................................................ 5

    1. The Government’s failure to exercise reasonable care............................ 6
         1.1. Air Force Office of Special Investigations Negligence .................... 7
         1.2. Security Forces Negligence ............................................................ 10
         1.3. Negligent Supervision at Holloman .............................................. 12

    2. The Government’s failures were systemic. ............................................ 16

    3. The Government’s failures increased the risk of physical harm. ......... 17
         3.1. Primary increased risk of harm..................................................... 18
         3.2. Secondary increased risk of physical harm................................... 21

Kelley’s Post-Air Force Conduct ................................................................. 23

Kelley’s Motive................................................................................................ 24

    1. Kelley’s conflict with Danielle’s family. ................................................. 24

    2. Kelley’s marriage problems exacerbated the conflict with the
       Shields family. ........................................................................................ 26

    3. Kelley’s attack on the Church allowed him to fulfill his threats
       and isolate his wife from her family. ..................................................... 28

    4. Kelley was not trying to protect his wife by killing and maiming
       over 40 people. ........................................................................................ 30

    5. Kelley’s attack was not random. ............................................................ 31

Crime of Domestic Violence ........................................................................ 32

    1. Expert Definitions .................................................................................. 33

    2. Legal Definitions .................................................................................... 34

Foreseeability ................................................................................................. 37

    1. Domestic violence was foreseeable to the Air Force. ............................. 38
         1.1. Kelley’s acts “were the same crimes and same behavior”
              that he exhibited in the Air Force. ................................................ 38

                                                     Page 3 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 4 of 83




         1.2. Devin Kelley’s abuse of Danielle mirrors his abuse of Tessa
              Kelley. ............................................................................................. 39

    2. Mass violence was foreseeable to the Air Force. ................................... 41
         2.1. Kelley threatened and attempted to commit a mass
              shooting in the Air Force. .............................................................. 41
         2.2. The Air Force knew of and ignored multiple red-flags. ................ 43

    3. Kelley did not substantially deteriorate after separation from
       the Air Force. .......................................................................................... 45
         3.1. Mental Health ................................................................................ 47
         3.2. Religious Views .............................................................................. 49
         3.3. Drugs .............................................................................................. 50

Substantial Factor ......................................................................................... 52

    1. The Government’s stipulations provide much of the evidence
       needed. .................................................................................................... 53

    2. Denial of the tools of mass murder would deter Kelley
       specifically. .............................................................................................. 56
         2.1. Expert testimony on the effect of denials. ..................................... 56
         2.2. Direct evidence of the deterrent effect on Kelley. ......................... 58
         2.3. Kelley denied access to base. ......................................................... 59

    3. Alternative sources of guns lack factual support. ................................. 60

    4. The Government’s counterfactuals require multiple levels of
       speculation. ............................................................................................. 65

    5. Texas law undermines the Government’s counterfactuals. .................. 67

Apportionment ............................................................................................... 69

    1. Academy Sports + Outdoors ................................................................... 69

    2. United States & Devin Kelley ................................................................ 70

Conclusions of Law........................................................................................ 77




                                                      Page 4 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 5 of 83




            WIDESPREAD OPERATIONAL FAILURES

    Since 1987, it’s been Air Force policy to submit fingerprints and final dis-

positions to the FBI. JEX-49. In 1993, Congress passed the Brady Bill, which

required the agencies to report criminal history to the FBI. JEX-236. The en-

tire purpose of the Brady Bill was to stop shootings like the Sutherland

Springs Church shooting. E.g., JEX-645, at 2 (Presidential signing statement,

noting a mass murder without a background check of a mental institution pa-

tient); JEX-646, at 1 (floor argument noting another mass murder in Tulsa).

In 1997—after a decade of law and policy on the books—the Department of

Defense made the Air Force aware of significant and systemic gaps in its

criminal history reporting. JEX-14.

    Then, in 2015, the DoD Inspector General evaluated the Department of

Defense criminal history reporting to the FBI and found it still lacking.

JEX-1. In 2015, the Inspector General of the DoD was Jon Rymer, who also

served as an expert witness for the Plaintiffs in this trial. Trial Tr. 879:12–

14; JEX-615 (Rymer CV). He testified that the 2015 IG report on criminal

history reporting made the Air Force aware of its ongoing obligation to report

and correct criminal history reporting to the FBI. Trial Tr. 880:14–22. Fur-

ther, he testified that if the Air Force took a different position in litigation,

that would contradict their agreement at the time of the report. Id. at

881:17–883:6. The Air Force’s awareness of this problem is further shown,

when following the 2015 IG Report, Air Force Office of Special Investigations

(“AFOSI”) headquarters sent an email to all region commands stating: “if you

are presently doing anything less than 100% review in this particular area




                                       Page 5 of 78
         Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 6 of 83




(NCIC indexing) you are falling short.” JEX-198 at 1. Unfortunately, the Air

Force kept falling short even in 2015. 1

         Notably, these reports are sent to the Inspector General of the agency.

This is particularly important because the Inspector General of the Air Force

also serves as the Commander of the Office of Special Investigations. Trial

Tr. 883:9–884:2 (Rymer). So, when the DoD IG informs the AF IG of systemic

problems, that report directly implicates the Air Force Office of Special Inves-

tigations chain of command. Id.


    1.     The Government’s failure to exercise reasonable care.

         Given this history, the Court is not surprised that the overwhelming and

uncontested evidence proves widespread operational negligence in the collec-

tion, maintenance, and submission of criminal history to the FBI. These were

mandatory, non-delegable obligations of the United States. The Government’s

stipulations and public statements by the Air Force alone prove multiple

missed opportunities across the AFOSI, Security Forces, and the Department

of Defense. Dkt. No. 149; JEX-45 (Sec. Wilson’s Congressional Testimony). At

trial, there was universal agreement that the Government should have re-

ported—but failed to report—Kelley’s criminal history to the FBI. Trial Tr.

1214:11–1215:9 (Barborini); Trial Tr. 633:2–11 (Del Greco); Trial Tr. 1080:4–

1081:16; 1082:18–22; (Ryan); Trial Tr. 1274:7–14 (Donohue). And years after

the negligence (and after the lawsuit) the Government censured agents for

their failure to report Devin Kelley, noting that their failure “contributed to

1    In response to this report, the Government claimed that the Air Force was “fix-
     ing” the problem and highlighted smaller percentages of the Government’s fail-
     ure to report. The agents on the ground, however, believed the failure to report
     was much greater than the IG reported. JEX-637, at 4 (“I think the number is
     higher than 30%” … “You’re probably right.”).

                                         Page 6 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 7 of 83




Devin Kelley not being identified” in NICS, and that such conduct “fell below

the minimum standards.” E.g., JEX-509 (Holz); JEX-42 (Lyle Bankhead, su-

pervisor). In one such censure, the Air Force noted that the leadership failure

“resulted in required information not being entered into” the NICS. JEX-166.

     Beyond the stipulations and statements, the evidence at trial shows both

the Air Force Office of Special Investigations and Security Forces at Hollo-

man Air Force Base failed at basic operations in the collection, maintenance,

and submission of criminal history to the FBI.

    1.1.   Air Force Office of Special Investigations Negligence

     Under AFOSI Manual 71-121, special agents had a mandatory obligation

to report Kelley’s fingerprints and final dispositions. 2 JEX-4 at 79–81. Cru-
cially, the Air Force was also obligated to collect and submit this information


2   The requirement to submit fingerprints is triggered when the agent has probable
    cause. The Court finds that the Air Force had probable cause to submit Kelley’s
    fingerprints to the FBI from June 2011 onward. The Court bases this finding on
    the trial evidence as well as the Inspector General’s report on the matter. See
    JEX-3. For example, from the very first visit to the Kelley home, Air Force Secu-
    rity Forces “concluded that Kelley’s wife was likely abused by Kelley.” JEX-528,
    at 1. The record overwhelmingly supports the conclusion that by June 2011,
    AFOSI agents had probable cause to believe Kelley committed assault on his wife
    and stepson. PEX-87, at 30 (Col. Bearden); PEX-93, at 26 (Agent Holz); PEX-94,
    at 28 (Supervisor Hoy); PEX-107, at 34 (Verdego). Plaintiffs also offered the testi-
    mony of IG Rymer, who testified that this IG report—which found the agents
    had probable cause in June 2011—had sufficient information to reach reliable
    conclusions, and those conclusions were the product of reliable methods and prin-
    ciples. Trial Tr. 895:13–896:8. The DoD IG, when they reach conclusions on prob-
    able cause, has access to an interdisciplinary team of subject-matter experts that
    help them reach reliable conclusions. Id. at 886:16–897:15. The Air Force IG (the
    Commander of AFOSI) had input on the probable cause question. Id. at 889:4–
    19. And the Air Force concurred with all findings of the DoD IG. Id. at 893:6–11.




                                        Page 7 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 8 of 83




in a timely fashion. Id. ¶¶ 5.14.2.1–5.14.2.1.1, 5.14.2.2. Not only did the regu-

lations require the Air Force to report Kelley, but also imposed the continuing

obligation to submit missing criminal history. Trial Tr. 913:2–5 (Rymer); id.

at 702–03 (Youngner).

     Yet the Government stipulated that at no time before the Sutherland

Springs Church shooting did the Government submit Kelley’s fingerprints or

final dispositions. Dkt. No. 149 at 2–3 ¶¶ 8–9 (stipulations). At one point in

the investigation, an agent certified that Kelley’s fingerprints were taken.
JEX-22, at 60. However, either the agent falsely certified or the Air Force

failed to maintain the file and keep the fingerprint cards. The DoD forensi-

cally searched the Air Force files and computers but could not find any evi-

dence of these fingerprints. JEX-40, at 7m46s–8m48s.

     Moreover, unit leadership 3 had an obligation to check the fingerprints

and final dispositions for accuracy and completion and document their re-

view. 4 JEX-4 at ¶¶ 5.14.1, 5.14.1.3. Unit leadership also had an obligation to

review the case file monthly from the date of the allegation until the case is



    Moreover, the Government represented to the Court that it intended to provide
    expert testimony on probable cause findings, but the Government voluntarily
    withdrew this testimony. See Dkt. No. 342, at 4. Thus, the finding that the Air
    Force had probable cause from June 2011 onward is uncontested and unchal-
    lenged by the Government.
3   Unit leadership as used in 71-121 includes the commander, special agent in
    charge, and director of the unit. JEX-4, at 1. Per the stipulations of the parties,
    AFOSI Unit Leadership includes Vince Bustillo, Alex Meusburger, Randall Tay-
    lor, Lyle Bankhead, and James Hoy. Dkt. No. 425, at 1–2 ¶¶ 5(a)–(c), (g), (j).
4   At the time, Holloman used hard-copy fingerprint and final disposition cards.
    PEX-98, at 17. The Air Force required agents to make two copies of both—one for
    the file and one for the FBI. JEX-4, at 79 ¶ 5.14.1.2; PEX-101, at 11 (AFOSI Rep-
    resentative). So, if an agent looks in the file and sees two copies, they know that
    one has not been submitted. PEX-98, at 21.

                                         Page 8 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 9 of 83




sent to headquarters for archival. Id. at 51 ¶ 4.24.1.3 (rule); id. at 35 (the life-

cycle of a case); see also Trial Tr. 731:3–18 (Youngner). Here, the FBI’s final

disposition report is specifically noted as an item for review. Id. at 51. These

regulations point leadership to the investigative sufficiency checklist (or a

more comprehensive checklist) as a guide for these reviews. Id. The suffi-

ciency checklist has boxes to ensure that unit leadership and special agents

meet each of the above outlined requirements. See id. at 169 (unit leadership

review), 170 (file documentation), 172 (fingerprint/final dispositions). Alt-
hough this checklist does not create yet another mandatory obligation on the

Air Force, it does highlight the important action items allowing for easy com-

pliance with existing mandatory obligations. And this checklist did not abro-

gate the mandatory instructions to submit Kelley’s criminal history infor-

mation to the FBI. JEX-4, at 79-81; JEX-8, at 10, 13; Trial Tr. 831–832

(Youngner). Indeed, the checklist included simple reminder items to ensure

that information was forwarded to the FBI. To that end, this checklist bears

on the questions of foreseeability and apportionment.

    Further, the Air Force stipulated that there were at least 15 supervisory

reviews, where the Air Force unit leadership did not review the case file to

take corrective action. Dkt. No. 149 at 2 ¶ 7. However, the regulations require

supervisory reviews from the date of the allegation to the date of submission

to archive. JEX-4, at 51 ¶ 4.24.1.3. The investigation was initiated on June 9,

2011. JEX-22, at 6. Agent Bankhead submitted the case to archive on April

10, 2013. JEX-19. Based upon these additional supervisory reviews, AFOSI in

fact missed 21 monthly supervisory opportunities to correct the agent’s fail-

ure to submit fingerprints and final disposition. Plaintiffs’ expert Col.




                                       Page 9 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 10 of 83




Youngner confirmed these monthly supervisory misses, and the Government

did not contest them at trial. Trial Tr. 730:12–734:8.

    At the end of the investigation, the Air Force requires unit leadership to

use the AFOSI Closed Investigation File Checklist after a complete investiga-

tion. JEX-4, at 119 ¶ 9.2.1.2; Trial Tr. 719–720 (Youngner). “After screening,

unit leadership must authenticate” the file by signing and dating it. Id.; see

also JEX-4, at 160 (checklist requiring screening of fingerprints and final dis-

positions). Here, unit leadership left unchecked the Closed Investigation File
Checklist in the physical file. JEX-22, at 4. Had they checked, the unit lead-

ership would have noticed the missing fingerprint and final disposition sub-

missions—resulting in supervisory action to correct the mistake. And unit

leadership electronically certified—falsely—two times that Kelley’s criminal

history had been submitted to the FBI. JEX-19, at 1–2.

  1.2.    Security Forces Negligence

    Devin Kelley was also investigated for domestic abuse by the Air Force

Security Forces at Holloman Air Force Base. The Security Forces had similar

obligations to collect and submit Kelley’s fingerprints and final disposition

under their own regulations and Department of Defense regulations. JEX-

212, at 1; see also JEX-3; Trial Tr. 702:14–703:9 (Youngner). Beyond that, the

Security Forces had a mandatory obligation to submit Kelley’s final disposi-

tion when they took Kelley into the corrections system. Dkt. No. 149, at 2 ¶ 4.

    The Government argues that while the Security Forces failed to collect or

submit Kelley’s fingerprints, they were not required to submit the final dispo-
sition prior to confinement because their investigation only resulted in a let-




                                     Page 10 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 11 of 83




ter of reprimand. Dkt. No. 149 ¶ 2 (stipulation); Trial Tr. 1832 (closing argu-

ment). To be clear, the Government presented this argument at trial despite

stipulating to the opposite. Specifically, the Government agreed that follow-

ing Kelley’s conviction and through the date of the shooting, the DoD and Air

Force instructions required the 49th Security Forces Squadron to collect Kel-

ley’s fingerprints and submit them along with the convictions to the FBI. See

Dkt. No. 149 ¶ 9. The Court accepts the Government’s stipulation regarding

the Security Forces’ negligence.

     Likewise, after Kelley’s conviction, the Staff Judge Advocate sent the re-

sults of conviction to the Security Forces Squadron. JEX-20 (“SFS/CC/SFOI”);

PEX-106, at 57–58 (identifying the individuals on the distribution list); JEX-

20; PEX-91, at 171–172 (Col. Ford). Under Instruction 5505.11, the law en-

forcement organizations—such as the Security Forces—had a mandatory ob-

ligation to submit the final disposition within 15 days of the final disposition

of a military judicial proceeding. JEX-8, at 10 ¶ 1(b)(3). 5 The DoD Inspector
General, Col. Youngner, the Government’s Security Forces corporate repre-

sentative, and its FBI NICS representative agreed that the 49th Security

Forces Squadron not only had this mandatory obligation to submit within

this time, but also that it failed to meet it. JEX-3, at 57, 81 (DoDIG Report on

Devin Kelley); Trial Tr. 747:1–20 (Col. Youngner); PEX-91, at 171:21–172:19

(Security Forces representative Col. Ford); Trial Tr. 672:17–673:13 (FBI rep-

resentative Del Greco). And at trial, its own Security Forces representative


5   This mandatory instruction requires law enforcement organizations to submit
    the final disposition within 15 calendar days of “final disposition of military judi-
    cial or nonjudicial proceedings.” That term—“final disposition of military judicial
    proceedings”—is defined to include the report of trial. JEX-8, at 13. Accordingly,
    when a DoD law enforcement organization receives the report of trial, it has 15
    days to report criminal history to the FBI.

                                         Page 11 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 12 of 83




testified that the mandatory instruction had no such qualification that ex-

cused the 49th Security Forces from submitting Kelley’s criminal history data

once they received the SJA notice of conviction. PEX-91, at 171–172 (Col.

Ford). Ultimately, the Security Forces’ negligent supervision was best ex-

plained by Lt. Col. Boyd’s false understanding that “we don’t touch that”

when referring to fingerprint and criminal history submission. JEX-44, at 7

(Lt. Col. Boyd’s testimony). This of course directly contradicts the mandatory

DoD and Security Forces instructions. PEX-91, at 96 (Col. Ford confirming
Lt. Col. Boyd’s flawed understanding of the mandatory instructions).

    The Court likewise finds that the Security Forces did not exercise reason-

able care by failing to collect and submit Kelley’s fingerprints, even though

Holloman Security Forces agents had that mandatory obligation. Further,

the Security Forces failed to submit Kelley’s final disposition within 15 days

of his final disposition. And the Security Forces failed to submit his criminal

history—the fingerprints and final disposition—when imprisoning him. Fi-

nally, at no point before the Church shooting did the Security Forces take cor-

rective action. Dkt. No. 149, at 3 ¶ 9 (stipulations).

   1.3.   Negligent Supervision at Holloman

    The Court also finds that both the AFOSI at Detachment 225 and the Se-

curity Forces at Holloman Air Force Base negligently supervised their agents

in the collection, maintenance, and submission of Devin Kelley’s fingerprints




                                     Page 12 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 13 of 83




and criminal convictions to the FBI. 6 The Government stipulated that super-

visors at AFOSI Detachment 225 had at least 15 mandatory reviews of Devin

Kelley’s file in which to correct the submission errors but failed each time.

Dkt. No. 149 ¶ 7. But at trial, it went uncontested that the mandatory regula-

tions require monthly supervisory reviews from the date the investigation is

initiated (June 9, 2011) to the date the file is submitted to headquarters for

archival (April 10, 2013). JEX-4, at 51 ¶ 4.24.1.3; see also JEX-19 (confirming

archival date by supervisory agent Bankhead). That puts the number of man-

datory supervisory monthly reviews of the Kelley file at 21. And because it is

uncontested that the Government failed to submit Kelley’s fingerprints and

convictions to the FBI despite these 21 mandatory supervisory reviews,

Plaintiffs proved their claims for negligent supervision. See also PEX-104, at

14–16 (Gov’t 30(b)(6) representative Spencer testified that Detachment 225

supervisors were responsible for ensuring agents send fingerprints and con-

viction data); id. at 33–36 (Spencer testified the SAIC and Superintendent

failed to follow mandatory instructions DoDI 5505.11 and AFI 71-121).



6   Under Texas law, claims against an employer for negligent supervision are based
    on direct liability, not vicarious liability. Soon Phat, L.P. v. Alvarado, 396 S.W.3d
    78, 100-01 (Tex. App.—Houston [14th Dist.] 2013, pet. denied). An employer has
    a duty to adequately supervise employees and “[t]he negligent performance of
    those duties may impose liability on any employer if the complainant’s injuries
    are the result of the employer’s failure to take reasonable precautions to protect
    the complainant from misconduct of its employees.” Mackey v. U.P. Enters., Inc.,
    935 S.W.2d 446, 459 (Tex. App.—Tyler 1996, no pet.). An employer can be liable
    for negligence if its failure to use due care in supervising an employee creates an
    unreasonable risk of harm. Clark v. PFPP Ltd. P’ship, 455 S.W.3d 283, 287 (Tex.
    App.—Dallas 2015, no pet.). And of course, the Government has been regularly
    held liable for negligent supervision. E.g., Zeranti v United States, 358 F.Supp.3d
    244, 259 (W.D.N.Y. 2019); Charles v. United States, 18 CV 883 (VB), 2019 WL
    1409289, at *4 (S.D.N.Y. Mar. 28, 2019); E.J. v United States, 13-CV-01923 NC,
    2014 WL 988893, at *1 (N.D. Cal. Mar. 10, 2014).

                                        Page 13 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 14 of 83




    As this Court previously stated, Plaintiffs’ claims for negligent supervi-

sion do not allow any discretion in implementing them. Dkt. No. 318, at 44.

And the trial evidence conclusively established that the supervisory reviews

conducted during the Kelley file’s lifespan, and the final supervisory closed

case review, involved no discretion. Also, the extent and breadth of supervi-

sory negligence was much greater than just the 21 missed monthly reviews.

Based on the trial evidence, the Detachment 225 supervisors examined Kel-

ley’s file anywhere from 75 to 96 times, all the way through 2016. JEX-349, at
30; Trial Tr. 741—742 (Youngner); see supra ¶ 1.1 at 8–10. And 70–75% of

the total Kelley file reviews were conducted by supervisory agents. Trial Tr.

742 (Youngner); JEX-348; JEX-349. Again, the Government did not dispute

these figures at trial. To be sure, the DoD Inspector General concluded that

the Detachment 225 supervisory reviews were incomplete and ineffective and

had “drastic consequences.” JEX-3, at 94, 116. Notably, these conclusions

were supported by the highest levels of AFOSI supervisory command—the

Air Force Inspector General. As Plaintiffs’ expert—and former DoD Inspector

General Rymer—testified, the Air Force IG also wears the hat of the AFOSI

Commander. And the Air Force IG/AFOSI Commander submitted its own re-

port on the Kelley investigation which agreed with and supported the conclu-

sions of the DoDIG report on Kelley. Trial Tr. at 883—884, 892—893

(Rymer); see also, JEX-27 (AF IG investigation). And as Inspector General

Rymer confirmed, Detachment 225’s mandatory obligations did not end with

Kelley’s release, but were an ongoing obligation up to and until the errors

were fixed. Trial Tr. at 913 (Rymer).

    The Government also stipulated that the 49th Security Forces Squadron

failed to collect Kelley’s fingerprints upon his post-conviction confinement as



                                    Page 14 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 15 of 83




required by the DoD and Security Forces instructions. Dkt. No. 149, ¶¶ 4, 9.

Then at trial, Plaintiffs proved that Security Forces supervisors at the con-

finement facility had a mandatory, non-discretionary obligation to submit

Kelley’s fingerprints to the FBI during his pre-trial confinement as well. JEX-

8, at 10; PEX-91, at 82, 231 (Col. Ford). Ultimately, that duty to ensure com-

pliance with regulations on both occasions fell on multiple supervisory com-

manders. Namely, the NCOIC (non-commissioned officer-in-charge) at the

49th confinement facility and the 49th Security Forces commander, Lt. Col.
Boyd. PEX-104, at 66-69 (Spencer); Trial Tr. at 749—750 (Youngner); PEX-

91, at 58, 67 (Col. Ford); JEX-3, at 82 (DoDIG Report detailing confinement

facility failures). As with Detachment 225, Plaintiffs proved their claim for

negligent supervision by the Air Force Security Forces at Holloman.

    The Court notes that the negligent supervision finding relates to the

Brady immunity issue too. Section 922(t)(6) of the Brady Act (Brady immun-

ity) only applies to federal employees “responsible for providing information”

to NICS. Dkt. No. 59, at 26. The Government raised no new facts that change

the Court’s original Order on immunity. However, as discussed in this section

above, the trial evidence established that 70–75% of contact with Kelley’s

case file was by supervisory agents at Detachment 225. And various wit-

nesses confirmed that the supervisors themselves were not responsible for

the actual submission or reporting of the criminal history data. Rather, that

fell to the case agents. See e.g., PEX-88, at 41–43 (SAIC Bustillo testifying

that any errors noted by supervisors would be told to the case agent who, in

turn, would be responsible for correcting); see also PEX-93, at 101–103 (Case

agent Holz explaining that had a supervisor told him to submit Kelley’s infor-

mation he would have done so within days); PEX-104, at 14–16, (AF Corp.



                                    Page 15 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 16 of 83




Rep. Spencer confirming SAIC gives “green light” to case agent who then sub-

mits); PEX-105, at 64–65 (SAIC Taylor testifying that a case agent would be

responsible for confirmation of criminal history data submission). Because

most of the Government’s negligence was supervisory negligence committed

by employees not “responsible for providing information” to NCIS, it follows

that most of the negligence falls outside the ambit of the narrow immunity

provision found in 922(t)(6).

      The Government did not contest that supervisors at Detachment 225 and
Holloman Security Forces had a mandatory obligation to catch and direct cor-

rection of the investigating agents’ failures to collect and submit Devin Kel-

ley’s fingerprints and his qualifying convictions to the FBI. And the prepon-

derance of the evidence and credible witness testimony proved that the Air

Force negligently supervised its agents and that negligence resulted in Kel-

ley’s criminal history data never being submitted to the FBI.


 2.     The Government’s failures were systemic.

      The failures in the Kelley case were not isolated. Instead, they were

widespread, as found by the DoD Inspector General and confirmed at trial.

JEX-3, at 98; see also JEX-330 (AF press release announcing the same). The

Air Force IG agreed with the DoD IG’s conclusion that the failure to report

Devin Kelley’s criminal history was not an isolated problem, but widespread

throughout the Air Force. Trial Tr. 893:18–22.

      In AFOSI Detachment 225 alone—limited only to the time of the Kelley

investigation—an Air Force investigation revealed dozens of failures to collect

and report criminal history. JEX-27, at 53; JEX-354 (spreadsheet of failures

to report at Det. 225). Detachment 225 fared even worse than the average Air



                                     Page 16 of 78
         Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 17 of 83




Force failure rate when it came to collecting and submitting criminal history

to the FBI. JEX-432, at 18. In 2010, even before the Kelley investigation, the

Air Force IG conducted a review of Detachment 225’s Felony Criminal Inves-

tigation Operations and found that “monthly case reviews were not conducted

and documented appropriately.” JEX-139, at 93–94; JEX-27, at 51 (“the lead-

ership team’s process for monthly case reviews was deemed insufficient”).

         Altogether, in the AFOSI, there were 7300 missing criminal history sub-

missions. JEX-433, at 5. This does not include the missing submissions from
the Air Force Security Forces or any other branch of the military. Id.


    3.     The Government’s failures increased the risk of physical
           harm.

         The Court ruled as a matter of law that the Government established and

operated a complex national background-check system, thereby assuming the

duty to operate the system with due care, which the Government breached.

Dkt. No. 318. Left for trial was the question of whether the Government’s

negligence increased the risk of harm to Plaintiffs. The Court finds that it

did. The Government’s operational failures increased the risk of physical

harm to the public, including the Plaintiffs. 7



7    The Government argues that the appropriate risk-of-harm question is what
     would happen if the Government had never operated NICS at all. Using the cor-
     rect test, the Government did not offer evidence to contradict the Plaintiffs’ evi-
     dence of increased risk of harm. Rather, the Government attempted to relitigate
     its prior motion to dismiss and motion for summary judgment. The Court ad-
     dressed this question in prior orders. See Dkt. No. 133, at 7–8 & n.2; Dkt. No.
     318, at 21–24. Moreover, over-reporting—reporting individuals who do not have
     qualifying convictions—may be a failure to exercise reasonable care that does not
     increase the risk of physical harm. In either that scenario or the one presented in
     this case, it makes no sense to compare the risk of harm to a counterfactual real-
     ity without NICS.

                                         Page 17 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 18 of 83




  3.1.    Primary increased risk of harm.

    There’s ample evidence that the Government’s negligence increased the

risk of physical harm. First, DOJ policy states that the “ability of NICS to de-

termine quickly and effectively whether an individual is prohibited from pos-

sessing or receiving a firearm depends on the completeness and accuracy of

the information made available to it.” JEX-35, at 2. And DOJ policy recog-

nizes that its policy will add some burden, but “some additional burden does

not by itself provide reason for an agency not to submit otherwise relevant in-
formation to the NICS.” JEX-35, at 12–13. Likewise, a 2013 Presidential

memorandum concluded: “Greater participation by agencies” in NICS “will

strengthen the accuracy and efficiency of the NICS, increasing public safety

by keeping guns out of the hands of persons who cannot lawfully possess

them.” JEX-224, at 1; JEX-628, at 57m3s–57m36s (FBI Director testifying

that reporting to NICS is necessary for public safety). That’s consistent with

the NICS mission, which is “all about saving lives and protecting people from

harm—by not letting guns fall into the wrong hands.” JEX-322 (NICS

Webpage); JEX-628, at 1h39m41s–1h40m7s (FBI Director Lindquist testify-

ing that not reporting puts the public and law enforcement in danger).

    Second, the witnesses agreed that the more information the FBI has on

dangerous felons, the better they can prevent them from getting firearms.

Trial Tr. 633:17–25 (FBI Representative Del Greco); id. at 1137:10–15 (ATF

Representative Ryan); id. at 1216: 8–19 (Gov’t expert Barborini: law enforce-

ment job depends on felony conviction reporting). For example, Kimberley Del

Greco, the Government’s FBI representative, testified that preventing felons
from acquiring firearms protects public safety. Id. at 623:18–20. Then, the

Government’s ATF representative testified that when Government agencies


                                    Page 18 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 19 of 83




don’t report criminal convictions, they unnecessarily expose the public to a

risk of gun violence. Id. at 1137:17–24; see also PEX-87, at 104 (same, from

Col. Bearden); PEX-91, at 14 (Col. Ford); PEX-107, at 28 (AF 30(b)6) Rep.,

Verdego); PEX-93, at 61–62 (Agent Holz); PEX-97, at 63 (Major McLeod-

Hughes); PEX-98, at 45–47 (Agent Mills).

    Third, multiple Air Force employees testified that if prohibited persons

like Kelley are able to buy guns from federal firearms licensees (FFLs), that

increases the risk of harm to the public. PEX-87, at 61 (Col. Bearden); PEX-
91, at 14 (AF Security Forces 30(b)(6) Rep. Col. Ford); PEX-93, at 61-62

(Agent Holz); PEX-94, at 15 (Supervisory Agent Hoy); PEX-97, at 63 (Major

McLeod-Hughes); PEX-98, at 47 (Agent Mills); PEX-100, at 26 (JAG 30(b)(6)

Rep., Col. Owen); PEX-106, at 29 (SJA Col. Tullos); PEX-107, at 28 (AF

30(b)(6) Rep., Verdego); PEX-109, at 77 ( Supervisory Agent Bankhead); PEX-

101, at 23 (Col. Poorman).

    Fourth, the Government’s ATF representative agreed that dangerous fel-

ons become more dangerous to the public when they can accumulate more

weapons illegally. Trial Tr. 1138:5–9 (Ryan). Likewise, the Government’s gun

violence expert conceded that the Air Force’s failure to submit criminal his-

tory information to the FBI likely lead to more violent outcomes to the public.

Trial Tr. 1345: 20–1346:23 (Donohue).

    Finally, the Government cannot credibly argue their negligence didn’t re-

sult in an increased risk of harm when the Government assessed that Kelley

presented an increased threat to the public after he was released. Following

his conviction, the Air Force barred him from re-entering Holloman Air Force

Base. JEX-21 (Barment File). Then, the Air Force upgraded his threat level

after determining he posed a threat of danger not only to the community


                                    Page 19 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 20 of 83




within Holloman Air Force Base but to the communities at all U.S. bases.

JEX-422, at 1; see also Trial Tr. 1640–1642 (Fox). The Air Force’s assessment

of Kelley’s increased risk of harm proved correct as he attempted to access

Holloman Air Force Base and San Antonio Air Force Base in 2015 and 2016

but was stopped because the Air Force reported Kelley’s dangerousness inter-

nally, and it worked. Id.

    Beyond the Government’s own conduct, testimony and policies, Plaintiffs

presented credible testimony from Dr. Daniel Webster—an expert in gun vio-
lence prevention and public health—which showed how the Government’s op-

erational negligence increased the risk of harm to the public. Dr. Webster is

an epidemiologist and a tenured professor of American Health and Violence

Prevention. Trial Tr. 921:8–20; see also JEX-613 (CV). He’s employed by

Johns Hopkins School of Public Health, which is the number-one ranked

school of public health in America. Trial Tr. 921:14–21. He has thirty years of

teaching, training, education, and experience in social work, family violence,

gun violence, and the prevention of gun violence. Id. at 923:9–925:19. He has

also published on these areas, and on domestic violence and domestic homi-

cide (including the most commonly cited study on these issues). Id. at 929:2–

10. In fact, he’s an author on the foundational study which created the dan-

ger assessment tool to identify high-risk individuals for violence. Trial Tr.

932:3–935:19; see also JEX-628, at 2h59m36–3h1m20s (officer discussing the

lethality assessment tool to Congress). When he was offered as an expert in

these areas—epidemiology, gun violence policy and prevention, and public

health policy—the Government had no objections. Id. at 935:21–24. Dr. Web-

ster testified that the literature, the science, and his experience indicate that

this type of systemic missing criminal history increases the risk of harm to



                                     Page 20 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 21 of 83




the public. Trial Tr. 972:18–974:4. His testimony was supported by a great

body of literature that shows missing information from the NICS system in-

creases the risk of harm to the public. Id. at 970:10–972:1. The Court finds

Dr. Webster’s testimony on this matter credible and reliable.

  3.2.    Secondary increased risk of physical harm.

    The trial evidence established three other ways the Government’s opera-

tional negligence increased the risk of harm. First, Dr. Webster discussed

that the Government’s negligence increased the risk of harm to the public by
making the NICS system less effective at preventing firearm acquisition.

Trial Tr. 1037:18–1038:14. This is reflected in the studies researching what

happens when firearms are denied at an FFL. Specifically, the studies show

that in order to prevent mass shootings, “domestic violence cases need to be-

come known to and move through the justice system … and the firearms re-

strictions need to be effectively implemented.” Trial Tr. 1039:3–21, 1049:3–23

(“the information needs to get into the NICS system for them to work.”).

    The Government’s expert on this issue previously published opinions

that one of the issues plaguing the background check system is the failure of

the agencies to submit criminal records. Trial Tr. 1330:20–1331:1 (Donohue).

Specifically, he conceded that the failure of the Air Force to submit to NICS

increases the risk of harm to the public. Id. at 1346:2–23.

    Second, the criminal history provided also helps protect public safety be-

cause it is routinely used by law enforcement in their investigations. Trial Tr.

624:4–14; 610:1–14. The FBI Director testified to Congress that these NICS
databases form the “backbone” of law enforcement. JEX-628, at 55m31s–56m.




                                    Page 21 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 22 of 83




At trial, the FBI’s representative testified that one of the ways that the infor-

mation in the NICS databases helps protect public safety is by helping law

enforcement make accurate credibility assessments about eyewitnesses. Trial

Tr. 628:14–18 (Del Greco). In this very case, an eyewitness, Emily Willis, re-

ported Kelley for child abuse in 2015. JEX-522. In doing so, she told the po-

lice that Kelley had a prior child abuse charge in the military. JEX-522, at 3.

But when the officer ran a background check on Kelley, nothing returned.

JEX-522, at 5. Willis testified that the Air Force’s failure to report Kelley
hurt her credibility and put the child in danger. PEX-108, at 26–27.

    Third, even under the Government’s view on increased risk of harm, the

Government’s negligence created a greater risk of harm than before the exist-

ence of the NICS process because the “continued abuse following [the defend-

ant’s] failure to act posed an increased risk of harm by sending the message

to the perpetrator that he could act with impunity.” Sabia v. State, 669 A.2d

1187, 1192 (1995). Here, Kelley repeatedly obtained multiple firearms from

FFLs without repercussion or denial. See infra Substantial Factor § 1. Simi-

larly, Kelley had no problem submitting his fingerprints for background

checks. E.g., JEX-563, at 19, 27 (Schlitterbahn); JEX-569 (Private Security).

    In summary, the preponderance of the evidence and credible witness tes-

timony shows that the Government’s failure to exercise reasonable care in

the operating National Instant Criminal Background Check System in-

creased the risk of physical harm to the Plaintiffs.




                                     Page 22 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 23 of 83




             KELLEY’S POST-AIR FORCE CONDUCT

    The Air Force’s investigation of Kelley for felony assault and domestic

abuse resulted in a conviction on November 7, 2012. Dkt. No. 425 at 4 ¶ 13.

Even though Kelley was released from prison on March 31, 2013, the Air

Force did not discharge him until April 10, 2014. Id. at 4 ¶ 17–18.

    Soon after Kelley’s release from prison, he married Danielle Kelley (now

Danielle Smith). Danielle Smith’s life story is important and provides useful

context to her testimony. It begins with her birth parents, who physically

abused her and caused burns on 80% of her body. Trial Tr. 18. She was taken

into the foster care system and placed with Kurt Brassfield and Michelle

Shields. Id. Kurt Brassfield sexually abused Danielle without the knowledge

of Michelle. Id. at 19–20, 429. And when Danielle told someone about it, two

different police departments did not believe her. Id. at 429:17–430:22

(Michelle Shields). Mr. Brassfield was prosecuted for his conduct only after

other children came forward. It’s with these experiences that Danielle Smith

met and married Devin Kelley, who continued the cycle of physical and emo-

tional abuse. E.g., id. at 31:3–10.

    Between his time in prison and 2017, Kelley purchased several guns

from FFLs. In four separate firearms purchases, Kelley completed the re-

quired purchasing form—ATF Form 4473—certifying that he was eligible to

purchase the firearm under federal law, and the retailer ran the mandatory

background check through the National Instant Criminal Background Check

System (“NICS”) administered by the FBI. In each instance, the response

from the NICS was that the retailer could proceed with the sale. Kelley

should not have cleared the background check, however, because of his con-

victions in the Air Force.

                                      Page 23 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 24 of 83




      On November 5, 2017, Kelley woke up, ate breakfast, and hog-tied his

wife at gun point. They had two children, one under the age of two and the

other less than six months old. As his wife and kids watched from their one-

room efficiency apartment, Kelley took out the guns he purchased at FFLs,

and put on black tactical gear and a black mask. Before leaving, Kelley told

Danielle that he would be back for her. Trial Tr. 1408:2–4. After locking his

wife and two kids in the apartment, Kelley went to and entered the First

Baptist Church in Sutherland Springs, Texas, and opened fire, killing 26 peo-
ple and wounding 22 more. He died of a self-inflicted gunshot wound after

fleeing the Church, headed towards his home.

      After the shooting, Kelley’s parents, Michael and Rebecca Kelley, broke

into Kelley’s apartment to find Danielle Smith hog-tied and her children cry-

ing. Danielle’s “eyes were swollen like she had been crying for a long time. …

she had snot running all over her face.” Trial Tr. 570:7–571:9 (Rebecca Kel-

ley); id. at 507:1–15 (Michael Kelley).



                           KELLEY’S MOTIVE

      The parties disputed Kelley’s motive for attacking the Sutherland

Springs Church. However, the Court finds that the preponderance of the

credible evidence shows Kelley’s motive was to attack a member of the

church, Michelle Shields, and “eliminate her entire family” as Kelley threat-

ened not long before the shooting.


 1.     Kelley’s conflict with Danielle’s family.

      The preponderance of the evidence proves Kelley had a long-standing

conflict with his wife’s family, motivating his conduct on November 5, 2017.

                                     Page 24 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 25 of 83




For background, Michelle Shields is the adopted mother of Danielle Smith. 8

Trial Tr. 407:9–12. Her husband is Ben Shields and her son is David Shields.

Id. at 407:3–6. 407:25–408:6. Lula White, who died at the Church, was Ms.

Shields’ mother. Id. at 408:3–5, 410:14–24, 450:5–6 (referred to as Nana).

     Kelley’s conflict with his wife’s family began when Kelley became “stand-

offish” with Ben Shields and would pick on their autistic son. Trial Tr.

433:24–433:11. Ben Shields confronted Kelley about picking on their son. Id.

at 434:12–18. In March 2017, during their son’s birthday party, Kelley insti-

gated a fight with Lula White, and Ben and Michelle Shields. Id. at 439:16–

440:17. This conflict resulted in Kelley pushing Ms. Shields’ mother-in-law

and Ben Shields confronting Kelley. Id. at 440:21–441:21.

     The birth of Kelley’s second child exacerbated this conflict. For the birth

of her second child, Danielle wanted Michelle and Lula White at the hospital,

but Kelley didn’t. 9 Id. at 427:21–429:6, 438:20–439:6. So, Kelley instigated a
fight with both Michelle Shields and Lula White. Id. at 446:4–24; id. at

445:3–9 (birth occurred on May 26, 2017).

     The text messages between Devin Kelley’s and Michelle Shields’ phones

show Kelley’s escalation of the conflict. JEX-442. Following the altercation

between Kelley and the Shields family at Ben Shields’ birthday, Kelley sent a

series of aggressive texts to Michelle. JEX-442, at 34; see also Trial Tr. 439–

441 (Shields describing the conflict). Then, on May 23, 2017, Kelley told


8   Michelle Shields provided testimony in the trial, and at trial and during litiga-
    tion, independent counsel represented Ms. Shields. Trial Tr. 407:20–22.
9   Similarly, when Danielle had her first child in Colorado, she wanted her mom
    and grandmother there for the birth. Trial Tr. 427–28. They drove across multi-
    ple states to see their first grandchild, but Kelley instigated a fight with them
    there, too. Id. at 446:8–24.

                                        Page 25 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 26 of 83




Michelle that only she and Lula White could visit for the birth of the second

child. JEX-442 at 36–37. When Michelle Shields texted him, “we are on our

way,” Kelley told her not to come. JEX-442, at 39–40. Then Lula White took

over texting, while Michelle was driving. Trial Tr. 445:10–446:3. In response

to Lula, Kelley became extremely aggressive and threatened to eliminate the

entire family. JEX-442, at 40–44, JEX-446, at 1–3 (text messages continued);

see also JEX-584 (photos of the text messages); JEX-598, at 11m24s–12m16s

(Michelle reading the texts and providing context).


 2.     Kelley’s marriage problems exacerbated the conflict with
        the Shields family.

      The Kelleys’ marriage had long-standing problems as well. The witnesses

uniformly agreed that Devin Kelley was controlling and abusive. Trial Tr.

385:24–386:1 (Ranger Snyder); id. at 432:14–433:8 (Michelle Shields); id. at

1380:17–21 (Erin Higgins); JEX-22, at 65 (Kelley was “jealous and overpro-

tective”), 67 (“extremely possessive and controlling”). Michelle Shields testi-

fied that Kelley would not let Danielle talk to her family without his monitor-

ing the chat. Trial Tr. 418:1–13; id. at 432:20–433:8 (wouldn’t let her go to

the grocery store alone). And Danielle had to earn basic human privileges

from Kelley, sometimes through sexual acts. Id. at 1395:18–22, 62:18–25.

      As a result of the abuse, Danielle previously tried to get a divorce. E.g.,

id. at 1380:14–16; id. at 56:15–20. In 2015, Erin Higgins’ texts with Danielle

provide contemporaneous evidence that Kelley was abusive towards her and

that she wanted to leave. JEX-478-B (text message evidence). Michelle

Shields also corroborated Danielle’s testimony on this point and confirmed




                                      Page 26 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 27 of 83




Kelley’s abusive and controlling history. JEX-598, at 3m15s–4m34s. And Kel-

ley’s own statements confirm the historic abuse: in 2015, Kelley said he was

upset that Tessa wanted to take his son away from him. JEX-510.

      Shortly before the shooting, Danielle found photos of Devin Kelley cheat-

ing on her when he left his computer unattended. Trial Tr. 1381:17–23. As a

result, Danielle asked Kelley for a divorce. Id. at 94:21–95:2. While the Gov-

ernment disputes that Kelley had marriage problems, multiple pieces of evi-

dence corroborate Danielle’s testimony. For example, Michelle Shields con-
firmed that Danielle had told Kelley that she wanted a divorce right before

the shooting. 10 Id. at 450:18–451:9. And the night before the shooting, Devin

Kelley told his sister that he was worried that “people were catching on” to

him. Trial Tr. 377:2–21. In the context of his marriage problems, Kelley was

likely referring to being caught cheating.

      Finally, the next day—the day of the Shooting—the contemporaneous

texts that Kelley sent to his parents further corroborate Danielle’s testimony

about their marriage troubles. JEX-799, at 3 (To Michael Kelley: “We just

need alone time to talk.”); JEX-799, at 4 (To Rebecca Kelley: “maybe we will

just go to counseling. Idk. Me and her need time to talk.”). If they were not

having marriage problems, why would Devin tell his parents that they

needed counseling and time to talk?

      In response to these marriage troubles and Kelley’s conflict with Dan-

ielle’s family, Kelley did what domestic abusers do: he tried to isolate Dan-




10   Michelle Shields confirmed to the Government that she did not watch or gain in-
     formation about Danielle’s testimony. Trial Tr. 452:11–15. So, this testimony in-
     dependently corroborates Danielle’s testimony.

                                        Page 27 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 28 of 83




ielle from her family. As one witness said, “I think he wanted to control eve-

rything about Danielle’s life. He wanted to isolate her.” Trial Tr. 1649:19–24

(Fox); see also id. at 385:20–23 (Ranger Snyder) (Domestic abusers want to

keep witnesses to their abuse under their control).


 3.     Kelley’s attack on the Church allowed him to fulfill his
        threats and isolate his wife from her family.

      Kelley chose the Church as a way to permanently end his conflict with

Danielle’s family—thereby fulfilling his promise to eliminate her entire fam-

ily—and to isolate Danielle from anyone who would support or help her es-

cape an abusive marriage. JEX-598, at 11m24s–12m16s (Michelle Shields

discussing the threat). Kelley knew that the Shields family regularly went to

the Church. Trial Tr. 409:6–11 (Michelle Shields); id. at 410:4–13, 411:7–9

(husband and son); id. at 1658:3–5 (Kelley’s knowledge); id. at 426:22–427:20

(Kelley knew that Danielle and Lula White had a close and loving relation-

ship.). All three were members of the Sutherland Springs First Baptist

Church. Id. at 391:7–14; 400:21–401:7. Indeed, Michelle Shields and her

mom, Lula White, held leadership roles in the Church. Id. at 409:12–410:3.

And Michelle had been going to that church since 1993. Id. at 408:11–12; id.

at 444:1–22 (Michelle hosted Church members at her house).

      Danielle also regularly attended the Church before she married Kelley.

Id. at 400:21–24, 411:10–16; 415:18–20. Danielle cared for and taught the

children at the Church. Id. at 411:17–23; 413:12–19; 414:3–20. But after she

married Kelley, she started going to church less because Kelley kept her

away. Id. at 416:2–4, 417:22–419:13.




                                    Page 28 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 29 of 83




      Kelley’s attack on the Church as a way to isolate Danielle also explains

why Kelley asked Erin Higgins to meet him alone on the morning of the

shooting. Trial Tr. 1404:1–14, 1404:15–1405:7; JEX-739, at 2 (Higgins Texas

Rangers interview). Danielle views Erin Higgins as one of her two mothers,

and they were particularly close. Id. at 20:15–23, 1378:10–17.

      The fact witnesses’ first reactions as to why Kelley attacked the Church

confirm these reasons. For example, when asked by the Rangers if there was

any significance of the Church, Danielle’s first response is, “That’s where I
grew up.” JEX-694, at 54m11s–55m22s; Trial Tr. 509:8–13 (same from Mi-

chael Kelley). Then, she begins listing: “my mother, my grandmother, my side

of the family … Michelle Shields … Lula White … Ben Shields … David

Shields … everybody at that Church was like family.” 11 Id.; see also Trial Tr.

138:20–24 (Devin Kelley had an issue with Michelle Shields because, in his

eyes, Ms. Shields was attempting to break apart Danielle and Devin’s mar-

riage).

      Similarly, Michelle Shields told the Rangers that Kelley targeted her

family because of her relationship with her daughter. Trial Tr. 450:13–451:2,

464:10–19; JEX-598, at 12m36s–13m7s (same); id. at 464:10–19 (same testi-

mony at trial). And while the Shields, by happenstance, were not at the

Church that day, Danielle’s grandmother Lula White was there and Kelley

killed her. Id. at 407:25–408:10; id. at 389:24–390:1, 391:15–22.




11   Importantly, this was Danielle’s first response when asked about Kelley’s motive.
     Only after more questioning from the Rangers did the topic of Kurt Brassfield
     come up, after being told about Brassfield earlier in a separate interview by Mi-
     chael Kelley.

                                        Page 29 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 30 of 83




 4.     Kelley was not trying to protect his wife by killing and
        maiming over 40 people.

      The Government argues that Kelley’s true motive for the mass murder

was to protect Danielle Kelley from the Church and Michelle Shields. In the

Government’s view, the Church members were also abusive towards Danielle

and Kelley was getting revenge. And Kelley believed Michelle Shields had

photos of the abuse Danielle suffered as a child. On all accounts, the Govern-

ment is wrong. Fundamentally, the Government’s theory that Kelley was

“protecting” his wife doesn’t explain why he hog-tied her to the bed at gun

point while their children looked on, crying. E.g., Trial Tr. 1661:24–25 (Fox).

Neither does it explain why Kelley wanted to meet Erin Higgins right before

going to the Church to murder 26 people and injure 22 others. In fact, the

Government’s own expert responded, “I don’t see the connection … No, it

wasn’t a protective move.” Trial Tr. 1681:10–1682:1 (Fox).

      The Government’s theory is also factually inaccurate. First, Danielle

Smith testified that she had problems with only one family at the Church. Trial

Tr. 132:12–21 (Danielle Smith). Michelle Shields corroborated her testimony.

Id. at 412:11–24, 460:6–8. Beyond that, the Government’s entire basis for its

“avenger” theory is taken from one statement in a summary of a Danielle

Smith interview. Trial Tr. 1526:14–19. However, this statement was an un-

signed draft and Dr. Bursztajn conceded that the quote does not appear in the

actual audio transcription of the interview, either specifically or generally. Id.

at 1535:12–18. In other words, the statement upon which the Government’s

theory is based was not actually made.




                                     Page 30 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 31 of 83




      Third, Kelley told Erin Higgins that he found the photos and videos of

Danielle’s abuse on October 31 (the Fall Festival), four days before the shoot-

ing. Id. at 366:18–21, 1387:10–20. Kelley claimed he found these photos after

leaving Danielle alone at the Fall Festival. JEX-478 ¶ 4 (Higgins Declara-

tion). But when Kelley left Danielle alone at the Fall Festival, Michelle

Shields testified it was for only five minutes. Trial Tr. 458:17–24. So, Kelley

would have had to get to Michelle Shields’ house, search the entire house,

and return to the Church in five minutes. And supposedly he did that while
also “casing” the Church. Id. at 459. This is not a credible theory.

      The Government’s theory also leaves too many unanswered questions.

For example, Kelley knew of Danielle’s abuse since age 17. JEX-658, at 43.

Why did he wait until age 27 to act out this avenger theory? And Kelley knew

of the photos since 2013. Why did he wait until 2017 to act? To adopt the Gov-

ernment’s version of events, the Court would need to find that Devin Kelley—

not the multiple other witnesses offering contrary testimony—was telling the

truth about the Church, the photos, and Danielle Smith. The Court declines

that invitation.


 5.     Kelley’s attack was not random.

      When the Government was not arguing its avenger theory, the Govern-

ment argued that the attack was random. For example, the Government’s ex-

pert testified that the people in the Church were strangers, but then on cross

examination, conceded that Kelley knew them through attending the church

and from living with Michelle Shields. Trial Tr. 1647:3–1648:6 (Fox). This

also explains how people in the Church knew Devin Kelley. E.g., JEX-582

(Pastor Pomeroy, confronting Kelley about his abuse); JEX-598 (Rod Green).



                                     Page 31 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 32 of 83




    No investigative agency, including the Rangers, the FBI, or the ATF, be-

lieved that Kelley randomly picked the church. Trial Tr. 401:8–12. To put it

differently, Kelley could have attacked a lot of places, but he chose the

Church. There were many churches and movie theaters between Kelley’s

house and the Sutherland Springs Church. Trial Tr. 399:11–14, 1517:9–20,

1661:16–17 (Fox). And Kelley also posted about Guy Fawkes Day—which was

an attack on British Parliament. Yet, Kelley did not attack the Texas Capital,

just north of New Braunfels. Id. at 1516:25–1517:11. To the extent the Gov-
ernment argues this shooting was religiously motivated, Kelley made Islam-

ophobic posts on Facebook, but did not target mosques closer to him. Id. at

1518:9–19. Similarly, he made anti-Semitic comments, but did not target syn-

agogues. Id. at 1518:20–1519:7.

    The Court finds that the credible evidence does not support that Kelley

attacked the Church randomly. Nor does the credible evidence support the

theory that Kelley’s attack was motivated by political or religious leanings, or

by seeking vengeance on the Church or any particular people in the Church

for prior treatment of Danielle Kelley. Instead, the preponderance of the evi-

dence and credible witness testimony shows that Kelley intended to kill Dan-

ielle’s family and isolate her as a part of a pattern of physical, emotional, and

verbal domestic abuse.



                CRIME OF DOMESTIC VIOLENCE

    Both the witness testimony and Texas law confirm that Kelley’s conduct

on November 5, 2017, was a crime of domestic violence.




                                     Page 32 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 33 of 83




 1.     Expert Definitions

      The evidence and the witness testimony support the conclusion that Kel-

ley’s attack and conduct on the Church was a crime of domestic violence.

First, the investigating authorities considered the Kelley’s home, where he

hand-cuffed and hog-tied his wife and abandoned his children, a crime scene.

Trial Tr. 213:20–214:3; JEX-544 (map of crime scenes). Indeed, his conduct

towards his wife and children before leaving for the Church are res gestae of

the shooting itself. See Albrecht v. State, 486 S.W.2d 97, 101 (Tex. Crim. App.

1972) (conduct before and after a crime may be the res gestae of the crime, im-

portant to issues, such as scienter).

      Second, there is ample witness testimony supporting the conclusion that

Kelley committed a crime of domestic violence. For example, the fields of pub-

lic health, firearms violence, and epidemiology do not artificially limit the

definition of domestic violence to injury to the intimate partner. Trial Tr.

990:24–991:4. Instead, domestic violence is about relationships. For hyper-

controlling abusers, this includes the connections to their partners that they

can use to control their partner. Id. at 991:19–992:16. The scientific evidence

presented at trial also showed that mass murder and domestic violence are

connected. Id. at 977:6–978:20. Some evidence presented at trial showed that

as many as 54% of mass shootings were related to domestic or family vio-

lence. Id. at 1334:14–1335:7 (Donohue). An FBI report concluded that the

most frequently occurring concerning behaviors of mass shooters were related

to their mental health, problematic interpersonal interactions, and leakage of

violent intent. Id. at 1342:7–11; id. at 1623:9–15 (Fox). A Government expert,

Mr. Donohue, testified that Kelley exhibited each of these red-flag signs to

the Air Force. Id. at 1342:18–1343:12, 1345:2–8.


                                        Page 33 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 34 of 83




      The Plaintiffs’ expert, Dr. Metzner, also testified that “the shooting on

November 5, 2017, was a crime of domestic violence.” Id. at 1735:5–8. Psychi-

atry defines domestic violence as a pattern of abusive behavior used by a

partner to control another. Id. at 1735:9–24. Dr. Metzner testified that this

definition is not only well accepted in the psychiatric community but also

adopted by the Department of Justice. Id. at 1735:25–1736:4.


 2.     Legal Definitions

      Additionally, under Texas law, Kelley committed a crime of domestic vio-

lence. On this point, the Government argues that Kelley’s subjective motiva-

tions for avenging his wife’s abuse from the Shields family and the Church in

general are not domestic abuse. As previously discussed, the Court does not

find the underlying premise of the Government’s argument credible. Beyond

that, the Government essentially asks this Court to allow an abuser to define

what is and what is not domestic abuse. Domestic abusers look at the world

through violence—they use violence to control their partners. That’s exactly

why there’s a link between domestic violence and mass shootings.

      That aside, the law does not focus on the “secret subjective intent, but ra-

ther on the objective intent manifested by the words or conduct of the ac-

tor.” Hudson v. State, 629 S.W.2d 227, 230 (Tex. App.—Fort Worth 1982, no

writ) (emphasis added); see also Oregon v. Kennedy, 456 U.S. 667, 675 (1982)

(“Inferring the existence or nonexistence of intent from objective facts and cir-

cumstances is a familiar process in our criminal justice system.”). And under

the law, Kelley’s attack on the Church was a crime of domestic violence.

      Specifically, Texas would call the shooting “Family Violence.” Texas law

defines “family” as individuals related by consanguinity or affinity, “without



                                      Page 34 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 35 of 83




regard to whether those individuals reside together.” Tex. Fam. Code

§ 71.003; see also Tex. Gov’t Code §§ 573.022 & 573.024 (including mothers-

in-law and grandmothers-in-law as family). And “family violence” means an

act by one person in the family—e.g., Devin Kelley—against another member

of the family—e.g., Danielle Smith, Michelle Shields, Ben Shields, or Lula

White—that is intended to result in physical harm to that person. 12 Tex.

Fam. Code § 71.004(1). Under Texas law, Devin Kelley’s attack was not only

an act of family violence but also an attempted murder of Michelle and Ben

Shields. Tex. Penal Code § 15.01(a).

      If Texas tried Devin Kelley for homicide under Texas Penal Code

§ 19.01—or for any offense against the person—the trial court would be re-

quired to make an affirmative finding that Kelley’s crime was an act of family

violence. Tex. Crim. Prac. & Pro. § 42.013. In fact, any misdemeanor involv-

ing family violence under Texas law requires the court to notify the person

that they can no longer possess firearms. Tex. Crim. Prac. & Pro. § 42.0131.

The Government argues that the Church shooting would not be reportable as

a misdemeanor crime of domestic violence under the Lautenberg Amendment

to the Brady Bill. But it certainly would be reportable as a felony crime. And

Kelley’s acts leading to the shooting—the abuse of his wife and children—

would also be reportable. In addition, the Court finds that the Government’s




12   Texas law cares about whether the Defendant intended to cause a particular re-
     sult—e.g., physical harm—not about the Defendant’s motive. See Tex. Penal
     Code § 6.03(a). Therefore, if Devin Kelley intended physical harm to Danielle
     Smith, the Shields, or Lula White, it matters not whether he subjectively be-
     lieved that murdering 26 people was in Danielle’s best interest, as the Govern-
     ment argues. And for an attempted crime, it doesn’t matter that he actually ac-
     complished his goal. Tex. Penal Code § 15.01(a), (c).

                                       Page 35 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 36 of 83




argument limiting domestic violence to only reportable offenses artificially

narrows the foreseeability question.

    Moreover, under the Texas Penal Code, Devin Kelley violated the law

against Continuous Family Violence on November 5, 2017. Tex. Penal Code

§ 25.11(a). That section requires proof of two or more assaults against an-

other “person or persons” defined as family under the Texas Family Code.

Kelley’s hog-tying of Danielle Smith constitutes one discrete act of physical

assault and family violence. As does his placing a gun to her head. Kelley’s
murder of Lula White constitutes a second discrete act of assault and family

violence. And beyond that day, the regular physical abuse of Danielle Smith

in the preceding 12 months constitutes continuous family violence, which

peaked with Kelley’s conduct on November 5, 2017.

    Finally, the Uniform Code of Military Justice would classify Kelley’s

mass shooting as a crime of domestic violence. 18 U.S.C. § 928b. Under sec-

tion 928b(1), Kelley committed a “violent offense against … an immediate

family member of [the spouse]” Id. Alternatively, Kelley “with the intent to

threaten or intimidate a spouse,” committed an offense against any person.

Id. § 928b(2)(A). While this law was not in effect at the time of Kelley’s shoot-

ing, the evidence is relevant to the increased risk of harm and foreseeability

of this conduct.

    In sum, the witness testimony, the fields of public health and psychiatry,

Texas law, and military law define Kelley’s attack on the Church as a crime

of domestic violence.




                                     Page 36 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 37 of 83




                           FORESEEABILITY

    Under Texas law, proximate cause has two elements: foreseeability and

cause in fact. Doe v. Boys Clubs of Greater Dallas, Inc., 907 S.W.2d 472, 477

(Tex. 1995). Because Texas recognizes that multiple proximate causes may

cause the same harm, multiple actors may: (a) be a substantial factor or but-

for cause of the harm and (b) foresee the harm. Lee Lewis Const., Inc. v. Har-

rison, 70 S.W.3d 778, 784 (Tex. 2001) (“More than one act may be the proxi-

mate cause of the same injury.”).

    Foreseeability requires that a person of ordinary intelligence may have

anticipated the danger created to others by a negligent act or omission. Nixon

v. Mr. Property Mgmt. Co., Inc., 690 S.W.2d 546, 549–50 (Tex. 1985). It does

not require that the actor foresee “the precise manner in which the injury will

occur once he has created a dangerous situation through his negligence.”

Travis v. City of Mesquite, 830 S.W.2d 94, 98 (Tex. 1992). Importantly, fore-

seeability does not require the Government to predict the exact nature of the

injury. Brown v. Edwards Transfer Co., 764 S.W.2d 220, 223 (Tex. 1988). For

example, in Nixon, evidence of past violent crimes was enough to show fore-

seeability in a case involving rape, even though there was no evidence of the

same crime—i.e., the heinous rape of a 10-year-old child (or any rape of any

kind)—being previously committed. 690 S.W.2d at 547, 550.

    The Court finds, based on the evidence at trial, that Kelley’s conduct on

November 5, 2017, including the Church shooting—only three years after his

discharge from the Air Force—was foreseeable to the United States. Dkt. No.

425, at 4 ¶ 18 (stipulating Kelley was separated from the Air Force on April

10, 2014). Not only were the domestic origins of this shooting foreseeable, but

the Air Force could and should have foreseen mass violence based on its

                                    Page 37 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 38 of 83




knowledge of Kelley. And the Court finds that Kelley’s mental health did not

substantially deteriorate or change after he left the Air Force, in such a way

as to make his conduct unforeseeable to the United States.


 1.       Domestic violence was foreseeable to the Air Force.

      As discussed previously, the Court finds that Kelley’s attack of the Suth-

erland Springs Church was a part of a pattern of domestic abuse. That do-

mestic abuse was foreseeable to the Air Force.

   1.1.     Kelley’s acts “were the same crimes and same behavior” that
            he exhibited in the Air Force.

      In Kelley’s own words from his confession to the Air Force, if “they’re a

wife beater, they’re probably going to beat their next wife. If they’re a child

beater, they’ll probably going to beat their own child.” JEX-366, at 24 (tran-

script); JEX-43 (video). Maybe that’s why the Government’s expert, Dr. Bur-

sztajn, conceded that Kelley’s last act before heading to the Sutherland

Springs Church “were the same crimes and same behavior” that the Air Force

convicted Kelley for. Trial Tr. 1523:14–18; see also id. at 1653:19–23 (Mr.

Fox: the act was “technically” domestic violence). Right before heading to the

Sutherland Springs Church, Kelley hog-tied his wife in front of their two chil-

dren. Trial Tr. at 104:23–105:6. Like Tessa before, Kelley put a gun to Dan-

ielle’s head, then made her and his two children watch as he got his guns and

gear ready for the shooting. Id. The children—both under the age of 2—were

crying. Id. at 106–107. And Kelley locked his wife and kids in that room. Id.

at 110:16–19; see also Tex. Fam. Code § 261.001(1) & (4) (showing these acts

constitute child abuse and child neglect under Texas law).




                                      Page 38 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 39 of 83




    Kelley’s relationship troubles foreshadowed more serious problems. In

the Air Force, he was hospitalized in a mental institution twice—both times

due to marriage troubles. See JEX-361, at 6 (first admission history of pre-

sent illness); JEX-360 at 6 (second admission history of present illness).

When he escaped the mental institution the second time, with the purpose of

committing mass murder, he did so “after hearing of a potential military con-

finement in prison and also of his pending divorce.” JEX-360, at 6; see also

Trial Tr. 1497:11–1498:4 (Gov’t expert concession that Kelley escaped with
the plan to carry out a mass murder). And the Air Force knew in detail Kel-

ley’s “extensive record of violence and threats towards his leadership and

spouse.” JEX-21 at 4–9 (seeking to bar Kelley from base); Trial Tr. 1511:14–

16 (Bursztajn testifying to the same).

  1.2.    Devin Kelley’s abuse of Danielle mirrors his abuse of Tessa
          Kelley.

    The record shows that Devin Kelley’s abuse of Danielle “mirrors” his

abuse of Tessa Kelley. Trial Tr. 1511:10–13, 1515:15–17 (Dr. Bursztajn). For

example, Kelley picked similar victims: both Tessa and Danielle were raped

as children by family. Id. at 1515:18–1516:12; see also JEX-22, at 164, 186

(Tessa’s sexual assault history). He choked, kicked, slapped, and shoved both

women. Trial Tr. 1512:21–25; see also JEX-21, at 31–32 (handwritten state-

ment from Tessa describing abuse and threats of mass violence). And the Air

Force knew that Kelley had sexually assaulted multiple women, two of which

he had raped. Trial Tr. 1506:19–1507:1; id. at 62:1–23 (sexual assault of Dan-

ielle). In fact, not two months after Kelley was freed from prison by the Air




                                    Page 39 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 40 of 83




Force—while he was still on active duty—he raped another woman. 13 Trial

Tr. 1509:16–1511:1; Dkt. No. 425, at 4 ¶ 18 (noting separation from the Air

Force).

      Perhaps as an excuse to justify his abuse, Kelley accused both Danielle

and Tessa of cheating on him, without any evidence. Trial Tr. 1478:8–14. But

it was actually Devin Kelley who cheated on his wives. JEX-159, at 42m39s

(audio interview of Tessa); id. at 1h26m37s–1h27m42s (receiving nude photos

when married).

      As he did with Danielle, Kelley used signs to communicate with and con-

trol Tessa. Trial Tr. 1512:4–16 (Dr. Bursztajn); JEX-366, at 30 (“he placed his

hand on my shoulder (meaning to tell me to shut up)…”); JEX-159 (Tessa

Kelley interview, at approximately 17m 55s). He also isolated his wives by

limiting their access to technology. JEX-528 (withholding driver’s license and

phone from Tessa); JEX-22 at 41 (Kelley would isolate Tessa), 164 (would not

allow Tessa to remain behind with family). And—significantly—Kelley

threatened to kill both women’s families. Trial Tr. 1513:1–1514:24; JEX-22,

at 547 (threatening Tessa’s aunt and cousin).

      To summarize, based on the credible evidence presented at trial, the

Court finds that the Air Force’s extensive knowledge of Kelley’s abusive and

violent conduct made his acts of violence in 2017 foreseeable.




13   The Air Force knew that Kelley sexually assaulted multiple women, at least two
     of which he raped. Trial Tr. 1506:19–1507:1; JEX-22, at 63 (A.L. in 2005); 69, 170
     (K.B. in 2007); 65 (K.L. in 2008); 67 (A.D. in 2008); 127–29 (J. in 2010); 176 (B.M.
     in 2012); see also JEX-410 (New Braunfels records for J.). One woman was as-
     saulted two days before he entered the Air Force and another, Kelley raped while
     in the Air Force. JEX-22, at 176; Trial Tr. 1632:18–1633:7; JEX-158 at 3.

                                         Page 40 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 41 of 83




 2.      Mass violence was foreseeable to the Air Force.

      Not only were the domestic origins of the Church shooting foreseeable,

but the Government could and should have foreseen mass violence from its

knowledge of Kelley.

  2.1.     Kelley threatened and attempted to commit a mass shooting
           in the Air Force.

      Initially, the Air Force knew of multiple documented threats of mass vio-

lence from Kelley. E.g., Trial Tr. 1486:6–12 (Rowe) (citing JEX-511); id. at

387:17–19 (Rowe believed co-workers felt the same); id. at 1494:8–22 (mental

health records); JEX-161, at 21m25s–22:21s (threatened Troy Bizzack and

multiple co-workers and leadership); JEX-22, at 606 (threats of mass violence

against police and co-workers); JEX-21, at 10 (repeatedly threatened to kill

his leadership). For example, Sgt. Rowe knew in 2010 that “we need to keep

an eye on this guy; he’s the type of guy who’s gonna come shoot up the place.”

JEX-515, at 2 (hand-written note); JEX-511 (typed statement). And she

added, “pretty much everyone at work had the same impression of him.” JEX-

515, at 3. Similarly, Sgt. Bizzack believed that “if there was ever going to be

someone who would shoot up the shop, it would be [Kelley].” JEX-517.

      Kelley’s threats were so serious that an outgoing commander briefed an

incoming commander about them. Trial Tr. 1487:23–1489:15. The incoming

commander, Col. Bearden, described Kelley as an “active-shooter” threat.

Dkt. 365, at 9–10. That’s why he asked for extra security when Kelley re-

turned from prison: “because he had threatened to shoot squadron leadership,

I felt like we needed some extra protection.” PEX-87, at 109 (Col. Bearden).

      By May 2012, the 49th LRS squadron had determined that Devin Kelley

was a “major threat to commit an act of violence.” PEX-87, at 78 (Col.

                                     Page 41 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 42 of 83




Bearden). Detachment 225 agreed. PEX-93, at 112 (Agent Holz). Leadership

also agreed. PEX-97, at 32 (Commander McLeod Hughes); PEX-109, at 64–65

(Sgt. Bankhead); see also JEX-22, at 46, JEX-367, at 79 (“I’d take a shotgun

and blow everyone’s head off.”).

     By June 2012, those threats materialized in an attempted mass shoot-

ing. Trial Tr. 1497:11–1498:4 (Bursztajn); id. at 1737:1–3 (Metzner agrees);

see also id. at 1615:2–9 (Gov’t expert Fox opines that one of the “key factors”

in determining whether someone is planning a mass shooting is researching
body armor.); PEX-87, at 115–16 (Col. Bearden); PEX-93, at 90–91 (Agent

Holz); PEX-109, at 66 (Sgt. Bankhead). The only reason a mass murder was

prevented in the Air Force was because someone reported Kelley and Kelley

was apprehended. Trial Tr. at 1498:5–16. When Kelley escaped the military

mental institution with the intent to commit mass murder, the Air Force

locked down the base, asked for Border Patrol’s help in searching for him,

printed out flyers noting that Kelley was a danger to himself and others, and

even asked his wife to move into a safe house out of fear that Kelley would at-

tack her and others. JEX-159, at 51m10s–52m20s (Tessa Kelley interview).

And they locked down the base. Id.

    In response to this evidence, the Government argued that Kelley was

simply going home, not attempting to commit mass murder. The Government

relied on a note that states Kelley sought transport “to San Antonio and lodg-

ing.” JEX-22, at 599. But New Braunfels was Kelley’s home—not San Anto-

nio. Trial Tr. 469:16–19. And if Kelley was going home, why did he need lodg-

ing, toilet paper, a knife, and a gun? JEX-22, at 599. And why did he need

body armor, guerrilla tactics, or cardiovascular training to take the Grey-




                                     Page 42 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 43 of 83




hound? JEX-21, at 4–5, 10. The Government’s revisionist history does not ex-

plain these things and contradicts the Air Force’s own statements to civilian

police, after Kelley escaped, saying Kelley “was attempting to carry out death

threats [made] on his military chain of command.” JEX-527 at 5.

    Kelley’s past threats and conduct led to multiple Air Force employees

testifying that Kelley’s mass shooting at the Church was foreseeable to them

at the time. E.g., PEX-94, at 152 (Supervisor Hoy); PEX-106, at 74 (SJA

Tullos); PEX-87, at 82–83 (Bearden); PEX-97, at 53–54 (McLeod Hughes);
PEX-103, at 257 (Sablan). And multiple employees also testified that it was

foreseeable that Kelley would engage in serious violent crime. PEX-87, at 94

(Col. Bearden); PEX-97, at 53 (Commander McLeod Hughes); PEX-94, at 63

(Supervisor Hoy); PEX-97, at 66 (Commander McLeod Hughes); PEX-106, at

74 (Agent Tullos). One of the Air Force supervisors who believed that it was

foreseeable that Kelley could commit a mass shooting was himself an active-

shooter expert and a “key member” of the Air Force Active Shooter threat

working group. JEX-321, at 2 (Taylor CV); PEX-105, at 40–41 (foreseeable

based on information he knew of Kelley in the military). Moreover, Col.

Bearden had concluded that there was no “chance for rehabilitation.” JEX-

366, at 62. And Plaintiffs’ experts further opined that Kelley’s mass murder

was foreseeable to the Air Force. Trial Tr. 947:3–948:10, 974:5–974:7, 992:17–

993:14 (Webster); 1737:11–1739:9 (Metzner).

  2.2.    The Air Force knew of and ignored multiple red-flags.

    In addition to Kelley’s specific threats and conduct while in the Air Force,

the Air Force knew of significant red-flags that made Kelley’s conduct fore-

seeable. Dr. Webster opined that Kelley checked the boxes that showed the

“greatest elevated level for future lethal violence.” Trial Tr. 974:5–975:7. The

                                     Page 43 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 44 of 83




Court finds that this testimony has great weight because Dr. Webster was a

foundational member of the study used by police departments and states

across the country to identify high-risk individuals. Id. at 932:3–935:19; see

also JEX-628, at 2h59m36s–3h1m20s (officer testifying on this tool).

    The evidence also showed that access to guns is associated with a 41-fold

increase in the risk of intimate partner homicide. Trial Tr. 981:10–19. And

studies show that domestic violence increases the risk of homicide to people

beyond the intimate partner. Id. at 983:14–23. Dr. Webster cited two such
studies that show how domestic violence often extends beyond the family. Id.

at 984:4–986:1 (Saltzman); id. at 987:8–990:20 (Liem). And the Government’s

expert, Mr. Donohue, presented similar evidence of mass shootings where a

domestic dispute “spills into the public arena.” Id. at 1334:14–1335:12. In

fact, the Government’s expert conceded that “the evidence suggests that [Kel-

ley] went to the church because the family connection was there.” Id. at

1337:25–1338:3.

    The Government knew of these red-flags in Kelley’s conduct. Trial Tr.

1485:15–1486:2; JEX-173 (Air Force employee claiming that Kelley exhibited

red-flags). For example, First Sgt. Wolfe stated that the reason the Air Force

sent Kelley to inpatient treatment at Peak was for “the safety of the unit.”

JEX-161, at 20h31s–21m24s. One of the mental health tests found in the Air

Force file showed that Kelley was in the “maximum risk range” for lack of

control, violence, and stress coping. JEX-22, at 592–93. And the Air Force’s

High Risk for Violence Response Team concluded that Kelley should be con-

sidered high risks for suicidal and homicidal ideation. Trial Tr. 1146:18–25;

id. at 1146:18–25; JEX-365, at 150, 156 (high risk records); see also JEX-363,

at 318 (placing Kelley on the high risk/high interest list due to suicidality,


                                     Page 44 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 45 of 83




homicidality, and unpredictable behaviors); Trial Tr. 1500:18–1501:15 (multi-

ple mental health records documenting homicidal intent); id. at 1505:18–

1506:12 (reckless and dangerous activities involving firearms).

      Tessa’s family even tried to warn the Air Force: her aunt emailed Kel-

ley’s chain of command, regarding her concern about Kelley’s possession of a

firearm, stating she believed that Kelley could create a hostage situation or

worse. JEX-408, at 2; see also JEX-512 (Security Forces confiscated Kelley’s

weapons from a concern that he could hurt himself or his family).


 3.     Kelley did not substantially deteriorate after separation
        from the Air Force.

      Kelley entered the Air Force on January 5, 2010. He was separated from

the Air Force on April 10, 2014. JEX-421, at 1 (certificate of discharge); Dkt.

No. 425, at 4 ¶ 18 (stipulation). The Government argues that between his

separation from the Air Force in 2014 and the Church shooting in 2017, Kel-

ley substantially deteriorated such that his 2017 conduct could not be fore-

seeable to the Air Force. But, as discussed above, the Air Force already knew

that Kelley posed a threat of mass shooting or mass murder while he was still

in the Air Force. And Kelley’s mental health was compromised well before

leaving the Air Force. While he was still in the Air Force, Kelley was hospi-

talized in a mental institution twice and went AWOL twice. Trial Tr. 1490:1–

11; id. at 1617:11–24 (showing severe mental health problems in the mili-

tary). The Air Force conducted extensive mental health testing on Kelley,




                                     Page 45 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 46 of 83




which revealed a significantly compromised individual. 14 These records can

be found in JEX-363, but some examples include:

 TEST                                      DATE              CITATION


 MMPI-2                                    4/6/2012          JEX-363, at 80–96.


 MCMI-III                                  4/6/2012          JEX-363, at 68–79.


 MCMI-III                                  8/8/2012          JEX-363, at 28–39.


 Personality Assessment Inventory          8/8/2012          JEX-363, at 16–27.


 Sanity Board Testing                      8/7–8/10/2012     JEX-363, at 177–191.



      In short, contrary to the Government’s position, the trial evidence

showed that neither Kelley’s mental health nor his religious views, nor his


14   The Air Force had access to and knowledge of Mr. Kelley’s mental health records.
     When he was institutionalized at Peak twice, Peak had an agreement to allow
     the Air Force to access the records of in-patient Airmen. JEX-392 at ¶ 6.1.1
     (2009); JEX-393, at 2 ¶ 5.1.1 (2013). Also, the Air Force had a Family Advocacy
     Program that reviewed Kelley’s medical records. JEX-364, JEX-365. The Pro-
     gram’s High Risk for Violence Response Team included the Commander, the
     First Sergeant, Security Forces, Office of Special Investigations, and the JAG.
     JEX-365 at 150; see also Trial Tr. 1501:16–1502:5 (noting membership). “JAG
     stated [that] they stand ready for immediate confinement however will need jus-
     tification from mental health, OSI and SF.” Id. The Response Team concluded
     that Mr. Kelley was to be considered high-risk for suicidal and homicidal idea-
     tions. Id. at 156. Moreover, Holloman Air Force Base had extensive mental
     health records on Devin Kelley. JEX-363. And as a part of his court martial, the
     Air Force had Devin Kelley undergo a competency determination, which included
     a complete review of Mr. Kelley’s mental health records. JEX-363 at 177–251.




                                       Page 46 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 47 of 83




drug abuse, substantially changed after he left the Air Force. Even his work-

place conduct—or misconduct—stayed constant. 15

     3.1.   Mental Health

      The Government claims that Kelley’s post-Air Force mental health sub-

stantially deteriorated because this is critical to their proximate cause argu-

ment. But the symptoms that the Government’s expert, Dr. Bursztajn, claims

were new were already well documented in the Air Force’s records. E.g., Trial

Tr. 1477:23–1480:19 (paranoid delusions), 1484:12–14 (abuse of animals),
1493:20–1494:7 (insomnia); JEX-358, at 356, 443 (“patient also complains of

headache for past 2 days”); JEX-157, at 14–15, 50 (long history of migraines).

      The Government claims that Kelley had a new Bipolar Type I disease,

even though Kelley had no family history of such psychiatric disease. JEX-

363 at 185. Dr. Bursztajn based this claim on 20 pages of records from Kel-

ley’s counselor, Candace Marlowe, in 2016. Trial Tr. 1450–51, 1713:24–

1714:9. But Candace Marlowe is a licensed counselor, not a psychologist or

psychiatrist. Id. at 1713:3–20. And she made this provisional diagnosis on an

initial intake assessment. JEX-63, at 47.

      In contrast, Plaintiffs’ expert, Dr. Metzner, demonstrated that Kelley did

not meet the diagnostic criteria for Bipolar Type I disease, as set out in the




15   The Air Force documented a long history of Kelley’s work-place misconduct. JEX-
     21 at 39–41; see also JEX-24 (Kelley’s Personal Information File). For example,
     in both the Air Force and private employment, Kelley routinely abandoned his
     post. Compare JEX-24 at 67, 83, 92 (Air Force) with JEX-556 at 1, JEX-563 at 9,
     JEX-561 at 1 (Harley Davidson, Schlitterbahn, Summer Vacation & RV Resort).
     And of course, Kelley was written up multiple times for insubordination and cre-
     ating a hostile work environment. Compare JEX-24 at 28, 74, 24 (Air Force) with
     JEX-563 at 7 (Schlitterbahn), JEX-561 (Wal-Mart: Kelley is not “re-hirable.”).

                                       Page 47 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 48 of 83




DSM-5. Trial Tr. 1714–1724. For example, the DSM-5 describes the diagnos-

tic features of Bipolar I as “euphoric, excessively cheerful, high, or feeling on

top of the world.” Trial Tr. 1721:10–23. Individuals who are Bipolar I will

have a mood that is characterized by “unlimited and haphazard enthusiasm.”

Id. There is no evidence of witnesses describing Kelley this way. Id. Moreo-

ver, the Air Force considered Bipolar disease when treating Kelley, but ruled

it out. Id. at 1725:22–1725:24; compare JEX-363, at 25 (noting the need to

rule out Bipolar) with JEX-363, at 177 (Bipolar no longer a consideration).
Therefore, Dr. Metzner concluded that Kelley did not have Bipolar disease.

Id. at 1727:5–12. Instead, Dr. Metzner concluded that Kelley’s testing re-

vealed a person with a long standing personality disorder that is very diffi-

cult to change. Id. at 1733:11–1734:24.

    Additionally, witness testimony corroborates the lack of change in Kel-

ley’s mental health. Kelley’s own parents both testified that they noticed no

mental health changes in Kelley leading up to the shooting. Trial Tr. 502:17–

21, 503:10–12 (Michael Kelley); id. at 559:16–24, 560:8–16, 594:7–19 (Re-

becca Kelley). While the Government offered Erin Higgins’ testimony that

Kelley had deteriorated, Ms. Higgins’ testimony actually undermined the

Government’s argument. She testified that from the very beginning (2013),

she knew that Devin Kelley was bad news. Id. at 1394:4–8; id. at 1395:4–9

(first met when Danielle was 18). The first time they met, Kelley threatened

Ms. Higgins and her husband. Id. at 1394:9–14; 1397:16–19 (“I’ve done it be-

fore and I’ll do it again.”). As a result, Erin Higgins performed a background

search on Kelley—but nothing came up. Id. at 1397:20–1398:20. If she had

known about Kelley’s convictions, his behavior would not have surprised her.




                                     Page 48 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 49 of 83




Id. at 1399:17–1400:8, 1401:12–14. And most likely, the reason that Ms. Hig-

gins thought Kelley appeared to change was that she simply got to know Kel-

ley better. Id. at 1403:9–14.

    The Court finds Dr. Metzner’s testimony on Kelley’s mental health credi-

ble and finds that the Government’s witnesses on this point lack credibility.

Based on the credible evidence and witness testimony, the Court finds that

Kelley’s mental health was already compromised while he was in the Air

Force, that the Government knew of Kelley’s compromised mental health and
of the threat Kelley posed for mass shooting or mass murder, and that Kel-

ley’s mental health did not substantially deteriorate after he left the Air

Force—at least not enough to alter the foreseeability of his actions.

   3.2.   Religious Views

    Next, the Government claims that a consequence of Kelley’s mental

health deterioration was his “deep anti-religious sentiment.” Trial Tr. 1839.

Fatal to the Government’s claim, however, is the Texas Rangers investiga-

tion, which found that Kelley’s shift in religious views occurred in

2012—two years before the Air Force discharged him. Id. at 375:6–13; Dkt.

No. 425, at 4 ¶ 18 (discharge in 2014).

    And the evidence that the Government claims shows Kelley’s “devoutly

religious” views—his diary—actually paints a picture of a depraved individ-

ual who threatens suicide and homicide when confronted with the possibility

of his spouse leaving him. JEX-357; Trial Tr. 1702:21–1704:16. This painted

picture was fully visible to the Air Force in 2012. The Government also cites
specific Facebook posts from 2017. Trial Tr. 380:4–20. But Dr. Metzner point-

ed out that those posts were not generically anti-religious, but instead were



                                    Page 49 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 50 of 83




specifically directed at Danielle’s family. Id. at 1706:8–1707:17. When Kel-

ley’s religious comment was not directed at his family, he said, “No offense if

you believe in heyzeus.” JEX-503, at 641.

    Not only were Kelley’s posts specifically targeting Danielle’s family, the

only substantive difference between the types of threats and violence that

Kelley exhibited on Facebook in 2017 and his earlier conduct while in the Air

Force was the medium. That is, instead of posting to Facebook while he was

in the Air Force, Kelley simply harassed people directly. E.g., JEX-24, at 74
(“She’s a f***king b****”). Moreover, the Air Force had evidence of similar

statements that Kelley had made on Facebook at the time. E.g., JEX-21 at

38; JEX-512, at 1 (Facebook posts concerning suicide).

    Further still, none of the dozens of people that the Air Force interviewed

characterized Kelley as devoutly religious. Trial Tr. 1704:17–1705:7. Neither

did any of the witnesses at trial. Id. at 1705:8–11. Based on all of the credible

evidence and witness testimony, the Court finds that Kelley’s religious views

did not substantially change or deteriorate after he left the Air Force, nor

were his religious views a motivation for the Church shooting.

   3.3.   Drugs

    Additionally, at trial the Government offered evidence that had not been

disclosed in discovery, to argue for the first time that Kelley was under the

influence of a drug cocktail at the time of the shooting, and that this altered

the foreseeability of Kelley’s actions. This testimony contradicts the Govern-

ment’s own expert report, however, which opined that “Kelley was not intoxi-
cated at the time of the killing … his blood test was negative for alprazolam

and clonazepam.” Trial Tr. 1476:9–24.



                                     Page 50 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 51 of 83




    In re-direct examination, Government expert Dr. Bursztajn pivoted his

testimony to argue that, while Kelley was not intoxicated, Kelley experienced

withdrawal symptoms. Id. at 1525:17–21. If true, why didn’t Kelley just take

more of those drugs? He had access. JEX-799, at 119–133, JEX-608, at 2

(photos and investigation reports showing remaining pills available to Kelley

on the day of the shooting). But “his withdrawing from Xanax and Klonopin

is as likely as he was withdrawing from heroin … there’s no evidence.” Trial

Tr. 1711:20–1712:6. Dr. Metzner testified that the levels of drugs found in
Kelley’s autopsy were trace amounts and that given the long half-life of the

drug, had Kelley taken a larger dose, the toxicology would have reflected

that. Trial Tr. 1710:2–12. Moreover, Kelley’s use and abuse of drugs was well

known to the Air Force. E.g., JEX-158, at 1 (Kelley abused Ambien); JEX-363,

at 225–228, JEX-358, at 485 (Kelley’s AF Medication history showing use of

clonazepam, Flexeril, etc.). The Court finds the contradictory testimony by

Dr. Bursztajn lacks credibility and finds the preponderance of the evidence

shows that Kelley’s drug use (or abuse) did not significantly change or play a

significant role in his conduct.

    To conclude, the overwhelming evidence and the credible witness testi-

mony proves that Kelley’s attack on the Sutherland Springs Church on No-

vember 5, 2017, was or should have been foreseeable to the United States

based on Kelley’s history of domestic abuse, his history of threating mass vio-

lence, and his attempt of a mass attack while in the Air Force.




                                    Page 51 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 52 of 83




                          SUBSTANTIAL FACTOR

      The Government’s negligence must be “a substantial factor in causing

the injury and without which the harm would not have occurred.” Ryder Inte-

grated Logistics, Inc. v. Fayette Cnty., 453 S.W.3d 922, 929 (Tex. 2015). Cau-

sation does not need to be proven with “direct and positive proof, as the [fact

finder] may infer proximate cause from the circumstances surrounding the

event.” Mosley v. Excel Corp., 109 F.3d 1006, 1009 (5th Cir. 1997). And be-

cause Texas recognizes the possibility of multiple proximate causes, there

may be multiple substantial factors. Lee Lewis Const., Inc., 70 S.W.3d at 784.

      The Government argues that Kelley’s knowledge of alternative means of

acquiring firearms shows that the Government’s negligence was not a sub-

stantial factor in causing harm. E.g., Trial Tr. 1820. But Kelley’s mere

knowledge of alternative avenues of acquiring weapons “is no evidence of in-

tent.” See City of San Antonio v. Pollock, 284 S.W.3d 809, 821 (Tex. 2009).

Neither foreseeability nor cause-in-fact can be founded on “mere guess or con-

jecture.” McClure v. Allied Stores of Tex., Inc., 608 S.W.2d 901, 903 (Tex.

1980); Int’l & Great N. R. Co. v. White, 131 S.W. 811, 812 (Tex. 1910). 16 More-

over, if mere knowledge of alternative avenues of acquiring guns sufficed to

undercut the deterrent effect of the background check system, then every in-

dividual who failed a background check would “find another way” to obtain a



16   The United States Supreme Court, in Duke Power Co. v. Carolina Environmental
     Study Group, Inc., similarly rejected a defendant’s appeal to speculation to de-
     feat but-for causation. 438 U.S. 59, 77–78 (1978). Although the issue arose in the
     context of standing, causation is an element of standing and the analysis is simi-
     lar, though not determinative. See Wright & Miller, 13A Fed. Prac. & Proc. Juris.
     § 3531.5 (3d ed. 2020); Nova Health Sys. v. Gandy, 416 F.3d 1149, 1154–60 (9th
     Cir. 2005) (“Causation and redressability overlap as two sides of the causation
     coin.”).

                                        Page 52 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 53 of 83




firearm and requiring background checks would be futile. At trial, the Gov-

ernment argued that it has a “policy” position when it passes and administers

laws (that background checks work as a deterrent), and a “tort” position

when defending lawsuits (that background checks do not work as a deterrent

and Kelley would’ve just “found another way”). Trial Tr. 1135. But the Gov-

ernment’s conflicting positions undermine the credibility of its argument.


 1.     The Government’s stipulations provide much of the
        evidence needed.

      At the outset, the Court notes that the Government stipulated to the con-

sequences of its negligence: as a result of the Government’s negligence, NICS

did not have Kelley’s criminal history. Dkt. No. 149 at 2–3 ¶¶ 8–9. The Gov-

ernment’s own experts further admitted that the Air Force’s failure to report

Kelley’s criminal history was a substantial factor in Kelley’s acquisition of

the firearms used in the Sutherland Springs Church shooting. Trial Tr.

1237:11–1238:2 (Barborini). Similarly, Mr. Donohue testified that the Gov-

ernment’s negligence made it “more likely than not” that Kelley would ac-

quire the specific gun he used in the shooting. Id. at 1331:2–13.

      That’s because, if the Government had sent the information to the FBI,

the FBI would have denied Devin Kelley’s firearm purchases at FFLs. Trial

Tr. 620:20–621:1; id. 649:9–23 (more detailed response to Court’s question-

ing); 635:2–6 (same); 1116:6–23 (ATF: would have been an automatic denial);

see also id. 619:11–620:9 (Had the Air Force sent in Devin Kelley’s criminal




                                     Page 53 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 54 of 83




history data, it would have matched exactly the biographical data he pro-

vided to the FFLs.). 17 If not for the Government’s negligence, from his first

purchase on Dec. 12, 2014, onward, every one of Kelley’s firearm purchases

would have been a denial. 18 Id. at 623:4–17.

      Because of the Government’s negligence, Kelley acquired multiple guns:

DATE                GUN                   ATF FORM             DISPOSITION

Dec. 22, 2014       9mm Pistol,           JEX-342              Recovered by ATF.
                    Glock 19                                   JEX-423.

June 26, 2015       357 Mag Ruger         JEX-343              Sold by Kelley.
                    GP100                                      JEX-157, at 87.

Apr. 7, 2016        Ruger AR-557          JEX-345, at 4        Recovered by ATF.
                                                               JEX-423.

Oct. 18, 2017       Ruger SR22 Pis-       JEX-346              Recovered by ATF.
                    tol                                        JEX-423.




17   When an FFL does a background search, the FBI’s NICS system automatically
     searches three databases: the Interstate Identification Index, the NCIC, and the
     NICS Indices. Trial Tr. 610:1–14. And the FBI provides one of three responses:
     delay, deny, or proceed. Id. at 612:17–613:2.
18   The Government provided evidence that, had it sent only the fingerprints but not
     the final disposition, the FBI would have delayed rather than denied the sale.
     E.g., Trial Tr. 654–58. This is irrelevant. For the Air Force to meet its obliga-
     tions, it must submit both the fingerprints and final disposition. However, to the
     extent that his initial purchases at Holloman would have been delayed, the
     Court finds it more likely than not that Kelley would have been discouraged from
     pursuing future gun purchases. See infra Substantial Factor §§ 2–5.




                                        Page 54 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 55 of 83




Every gun that Kelley possessed at the time of the shooting was purchased

through an FFL. 19 Trial Tr. 1347:4–12 (Donohue).

      Here, the Government did more than just “furnish a condition” that

made Plaintiffs’ injuries possible. Dkt. No. 318, at 27. The Director of Compli-

ance for Academy expressly confirmed, “[w]e sold him a firearm because he

passed the background check and he completed the 4473 . . . .” PEX-90, at 12

(179:10-15) (emphasis added). Likewise, N.M., the Academy Sports + Out-

doors’ clerk who sold Kelley the firearm, stated: “We did a NICS background

check, which goes to the FBI. After the FBI received their document, they

sent us a document with a proceed to transfer the firearm to Mr. Devin Kel-

ley.” PEX-99, at 4 (46:20-24); id. at 6 (87:7-10) (“Kelley did come in . . . filling

out the proper documents, filling out the background check. The background

check came back with the proceed.”); id. at 8 (165:16-17) (“We did the NICS

background check that we stated earlier. Came back with the “proceed.”). As

a result, the Government’s expert conceded that the “only reason” Kelley was

able to acquire the firearms used in the shooting was the Air Force’s failure

to submit his criminal history. Trial Tr. 1347:21–1348:1 (Donohue).



19   Kelley also purchased or possessed other guns prior to 2014. First, in the Air
     Force, he purchased a handgun on Feb 12, 2012. JEX-18, at 1–2. This gun was
     confiscated by the Air Force. JEX-21 at 58. Second, he purchased a 9mm Pistol
     (Sig Sauer P250), also from the Holloman Base Exchange, an FFL. JEX-16, at 1–
     3. Kelley’s father confiscated that gun, against his son’s wishes, and sold it. JEX-
     157 at 95, 101–102. Kelley also attempted to purchase a firearm at an FFL, but
     the FFL reported him to the Air Force and prevented that sale. JEX-341; JEX-22
     at 606. Next, after leaving the Air Force, Kelley acquired a handgun, but found it
     to be unreliable and sold it to a pawn shop. JEX-157 at 82; JEX-550. He also ac-
     quired a shotgun but bartered that gun for a dog. JEX-157 at 86. So, the only
     guns that Kelley owned, that he could use to commit violence—including the
     Church shooting—were purchased at an FFL, and only because Kelley passed
     the FBI background check, because of the Government’s negligence.

                                         Page 55 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 56 of 83




      And Kelley used the AR-556 assault rifle to harm the Plaintiffs in the

Church. Trial Tr. 224:15–18; id. at 1215:10–23 (Barborini: If the Air Force

submitted Kelley’s criminal history, he would not have been allowed to buy

the AR that he used in the Church shooting.).


 2.       Denial of the tools of mass murder would deter Kelley
          specifically.

      If Kelley had been denied access to these firearms, the question remain-

ing is whether this denied access would “deter,” “chill dangerous or criminal

activity,” and “defuse hostile behavior.” Del Lago Ptrs. Inc. v. Smith, 307

S.W.3d 762, 775 (Tex. 2010). And there is ample evidence that denial of ac-

cess through a proper background check would have prevented Kelley from

accessing the reliable firearms he needed to commit the Church shooting. Ac-

cording to the Government’s own ATF representative, the NICS system does

an “amazing job” at keeping firearms out of the hands of felons. Trial Tr.

1133:3–8. And the NICS background search system has caught over a million

people who lied on their ATF form, just like Devin Kelley, and prevented

them from acquiring firearms. Id. at 664:1–22.

      More specifically, there is ample evidence that being denied access to re-

liable weapons from FFLs would have deterred or chilled Kelley’s attack on

November 5, 2017. That evidence comes in the form of: (1) expert testimony;

(2) direct evidence of Kelley’s response to being denied guns; and (3) indirect

evidence of Kelley’s response, when denied access to base.

   2.1.     Expert testimony on the effect of denials.

      To start with, Plaintiffs’ expert, Dr. Webster, testified that, after review-

ing the literature in the field, and after reviewing the specific evidence in this


                                       Page 56 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 57 of 83




case, and relying on his experience, he believed Kelley would have been “de-

terred from serious acts of violence with a gun,” had he been denied access at

an FFL. Trial Tr. 947:3–948:10; see also id. at 969:14–25 (same). There are

multiple studies that compare individuals denied guns with those allowed to

purchase guns, and they support the conclusion that when individuals are de-

nied at FFLs, they are discouraged and deterred from acquiring firearms al-

together. Id. at 944:8–946:16. The studies show “a statistically significant ele-

vated risk for gun offenses and violent offenses if [felons] were allowed to pur-
chase as opposed to being denied firearms.” Id. at 957:11–25. And “among

those with only one prior weapon or violent arrest charge, purchases were

two to four times as likely to be charged with new offenses as those who were

denied.” Id. at 958:13–17.

    Dr. Webster also addressed the Government’s claim that Kelley would

acquire firearms through other means, opining that the literature and his ex-

perience could not endorse the Government’s speculation. Trial Tr. 948:12–

949:13; 969:14–25. That is, Kelley’s social network, the risk involved, and his

preference for reliable guns made it unlikely that he would venture into an

alternative market for firearms. Id. at 962:6–964:5. Dr. Webster based his

conclusion on the literature, including a study he personally conducted that

showed the difficulty of getting these firearms when you lack a wide social

network. Id. at 965:2–966:20. Kelley in particular had a very small social net-

work. Id. at 1403:18–20 (Kelley tells Higgins he doesn’t have any friends). In

the Air Force, Kelley was a loner: “Nobody liked Kelley and Kelley did not

have friends.” JEX-517, at 2 (Sgt. Bizzack). And Dr. Webster’s testimony is

corroborated by reports issued by the FBI, which concluded that a “majority




                                     Page 57 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 58 of 83




of active shooters obtained their firearms legally, with only a small percent-

age obtaining a firearm illegally.” Id. at 1339:22–25.

    In sum, the Court finds Dr. Webster’s testimony and literature credible.

To the extent that the Government offered contradictory testimony, the Court

does not find that testimony or evidence credible.

  2.2.    Direct evidence of the deterrent effect on Kelley.

    Next, the trial evidence showed two specific examples of Kelley’s conduct

when he was denied access to firearms from FFLs. First, in the Air Force, the
Security Forces confiscated Kelley’s firearm. JEX-21, at 58–59. In response,

Kelley sought out a firearm from another FFL. JEX-341. The only thing that

prevented this firearm acquisition was the FFL reporting Kelley to the Air

Force. JEX-22, at 606. Importantly, there is no evidence that Kelley used a

straw purchase, built a firearm, or borrowed a firearm. As a matter of fact,

this early test case presented the perfect opportunity to see whether Kelley

would force his abused and battered spouse—over whom he was extremely

controlling—into purchasing a firearm for him. See JEX-22 (AF investigative

file documenting extensive abuse). When the Texas Rangers investigated

whether Kelley used his abused spouse for straw purchase or otherwise to ac-

quire guns, they found no evidence. E.g., JEX-548, at 2.

    Second, Danielle Smith testified that in late 2015, Kelley tried to buy a

gun at DICK’S. Due to a store policy on Kelley’s Colorado ID, DICK’S denied

him a gun. Yet Kelley’s next attempt to purchase a firearm was at Academy,

another FFL. JEX-345, at 4. The FBI Representative, Ms. Del Greco, testified
that the FBI had no evidence that, between the DICK’S denial and Kelley’s

AR Purchase in 2016, Kelley acquired firearms from any non-FFL source.



                                    Page 58 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 59 of 83




Trial Tr. 670:20–24. The Texas Rangers investigation also revealed that all of

the guns that Kelley possessed at the time of the shooting were acquired

through FFLs. Again, if Kelley had been likely to find another source for

weapons—as the Government suggests—this would have been another oppor-

tunity for him to do that. That Kelley did not take this opportunity to do so

shows that he was not likely to do so.

    The Court finds at least two reasons why Kelley sought out guns from

FFLs and did not want guns from other sources. First, Kelley demonstrated
fear of police and prison. Trial Tr. 1493:8–10 (Dr. Bursztajn). Second, and

more importantly, the evidence conclusively established that Kelley preferred

reliable guns. And this preference was demonstrated multiple times at trial.

For example, Kelley would research guns heavily before purchasing them.

JEX-157, at 92. This and his Facebook posts indicate that he preferred relia-

ble guns. Trial Tr. 968:20–969:13 (citing JEX-502, at 127); JEX-503, at 86.

The Government cited Kelley’s acquisition of a handgun and a shotgun as ev-

idence that Kelley knew how to get guns from other sources. But Kelley got

rid of both of those guns because they were unreliable. JEX-157, at 82; JEX-

550; Trial Tr. 43:9–23, 47:2–15 (Danielle Smith). Moreover, those purchases

happened earlier, before the four FFL purchases that are at issue in this

case. The fact that Kelley already knew that he could acquire guns from other

means but got rid of those guns and chose to go to an FFL for his subsequent

purchases, shows that Kelley preferred to go to FFLs for reliable guns and

did not want guns from other sources.

  2.3.    Kelley denied access to base.

    Last but not least, Kelley’s response to being denied access to Air Force

bases provides circumstantial evidence of what Kelley would do in response

                                    Page 59 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 60 of 83




to being denied access through proper channels. For context, the Government

believed Kelley to be so dangerous that they internally barred him from en-

tering the base. JEX-21 (Barment File). Afterwards, he tried to enter Hollo-

man in 2013, but the system returned a denial. Trial Tr. 1638:14–17 (Fox).

Kelley used his ID, which had his picture on both sides. JEX-361, at 256–257.

As a result of the Air Force’s internal reporting, Kelley was denied entry.

Trial Tr. 1638:22–24 (Fox). After his first attempt, the Air Force increased

the threat level indicator for Kelley. Id. at 1640:15–1641:8. After his failed at-
tempt, Kelley tried again in San Antonio in 2015, and in Holloman in 2016.

Id. at 1641:2–1642:1. Each time, he was denied access. Id. at 1642:13–16.

      After these denials, there is no evidence that Kelley used a friend to

sneak on to base or tried to jump the fence. The Government argues that ba-

ses are well guarded. But Kelley was able to escape a military mental health

institution by jumping a fence. JEX-21, at 3. So, Kelley knew how to evade

base security, and how to get on or off base without permission. But—as the

Government’s expert conceded—the Air Force’s internal reporting system

stopped Kelley from accessing the base. Trial Tr. 1640:9–11 (Fox). And there

is no evidence that Kelley made any attempt to get on base by other means,

even though he knew how.


 3.     Alternative sources of guns lack factual support.

      The evidence contradicts the Government’s alternative-sources argu-

ment. The Government argued that other avenues of acquiring firearms ex-

isted, such as ghost guns or gun shows—and then jumped to the conclusion

that Kelley would have used those routes if the background check had denied

access. But the Government presented no evidence of the type of guns that

Kelley could have gotten through these other means—and thus presented no

                                      Page 60 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 61 of 83




evidence that Kelley could have harmed the Plaintiffs in the way that he did,

with guns obtained through these other means. For example, an AR can

shoot through walls. Trial Tr. 370:6–11. And an AR can fire 500 shots in un-

der ten minutes. Id. at 396:10–17. This is how Kelley did so much harm. And

there is no evidence that ghost guns or self-built guns could do the type of

damage that Kelley did with his new-in-the-box AR-556 assault rifle.

    On this issue, the Government had an uphill trek given the findings of

the Texas Rangers. The Ranger’s investigation revealed that Kelley pos-
sessed no weapons that were acquired through a straw purchase, gun show,

or other unregulated means. Trial Tr. 226:9–13, 220:12–21, 237:10–14,

241:21–23, 383:13–18, 384:2–7 (Ranger Snyder). All of the weapons that he

possessed were purchased through FFLs. Trial Tr. 221:20–22. And the Court

finds that the post-shooting investigations were thorough. See id. at 194:20–

196:10 (Texas Rangers, the FBI, the ATF, Homeland Security, and numerous

law enforcement agencies involved); id. at 200:18-21 (15–30 Texas Rangers

investigated). For example, the Texas Rangers searched the Kelley property.

Trial Tr. 394:17–395:2 (Ranger Snyder). They found no weapons procured

outside the FFL system. Id. at 395:7–11. Meaning they found no weapons

that were stolen (id. at 395:12–14); no straw-sale weapons (id. at 395:15–16);

and no firearms that were built (id. at 398:24–399:2). Additionally, the finan-

cial investigation into Kelley’s bank accounts and online activity shows that

he did not purchase weapons outside FFLs. Trial Tr. 394:5–12. Given the

thoroughness of the post-shooting investigations, the Court may reliably say

that, if there was any evidence that Kelley accessed one of these alternative

avenues of firearms ownership, the investigators would have discovered it.




                                    Page 61 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 62 of 83




      Next, the Government argues that Kelley could have gotten guns from

various other sources, such as a gun show. But, while there was evidence that

Kelley went to gun shows, there was no evidence that Kelley ever purchased

a gun at a gun show. Trial Tr. 1220:7–9 (Barborini). Nor was there evidence

of Kelley having access to “alternative markets.” Id. at 1219:8–21, 1238:25–

1239:2 (Barborini). Moreover, there was no evidence that Kelley was ever in-

volved in a straw purchase. Id. at 1352:22–24 (Ranger Snyder); id. at

1221:12–14 (Barborini); id. at 1352:15–24 (Donohue). His parents testified
that, had they known it was illegal for Kelley to possess a gun, they would

not have bought him a gun. E.g., id. at 491:25–492:1, 493:1–16 (Michael Kel-

ley); id. at 547:10–11, 564:2–8 (Rebecca Kelley). 20 And the Government pre-

sented ample evidence that gun stores are trained to identify and stop straw

purchases. GEX-173, 174, 175 (DICK’S Training Materials); GEX-227, 233,

236 (Academy). So, the Government’s argument that Kelley would have got-

ten guns from other sources is entirely speculative.

      The Government also argues that Kelley would have used his parents’

guns, either by borrowing them or stealing them. But there was no evidence

that Kelley ever borrowed his father’s weapons. Id. at 396:4–6; id. at 562:7–9,

23–24 (Rebecca Kelley). Michael Kelley testified that Devin never asked to

use his parent’s guns. Id. at 490:2–6, 512:8–20; id. at 563:4–5 (Rebecca Kel-

ley); id. at 1235:5–10 (Barborini). And the Government presented no evidence

of Kelley ever stealing any guns. Michael Kelley kept his gun cabinet in the



20   Even if the Kelley family never knew that their son couldn’t possess a gun, if
     they bought a gun, they’d have to fill an ATF form and commit a felony in order
     to do that. The ATF form 4473 says it’s illegal to buy the gun if you’re not the ac-
     tual purchaser. E.g., JEX-345 (pg. 4-5) (Question 11(a)). In this case, there’s no
     evidence that his social network would commit a felony for him.

                                         Page 62 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 63 of 83




far back of the house, in the master closet, locked in a heavy-wood (walnut)

cabinet. Trial Tr. 488:17–489:5, 487:8–22. The door to this cabinet is so heavy

that the family needed to anchor it to the wall to prevent the cabinet from

toppling. Id. at 561:16–23. To get in, Kelley would have needed time and

tools, like a hammer and crowbar. Id. at 488:3–11, 498:13–18. Even if some-

one were able to break into the cabinet, Michael Kelley also had the habit of

keeping a trigger lock on his guns. Id. at 499:13–17. And again, the Rangers

found no evidence of stolen weapons in any of their post-shooting investiga-
tions. Id. at 1351:25–1352:3.

    The Government further speculates that Kelley could build his own guns.

Yet the Government’s speculations again run headlong into the Texas Rang-

ers’ investigation, which revealed no evidence that Kelley had ever built a

gun, or even had the capability of building a weapon. Trial Tr. 399:4–6

(Snyder); 485:1–24 (Michael Kelley). And witness testimony confirms that

Kelley never purchased, possessed, or built any of the weapons that the Gov-

ernment speculates he could have built. Id. at 1223:9–14 (Barborini) (80-per-

cent gun); 1223:23–25 (Barborini), 1354:9–25, 1356:19–21 (Donohue) (ghost

guns). This evidence is consistent with Kelley’s general lack of intelligence

and skill. E.g., JEX-679 (high school transcript). In the Air Force, Kelley

flunked out of Network Intelligence School and was placed in traffic manage-

ment. JEX-396, at 4 (“Airman did not meet minimum academic standards

…”). And Kelley had a history of fumbling simple things, such as ordering

parts for his weapons. Trial Tr. 392:11–15.

    The Government claimed that, in 2015, Kelley sent pictures to an Air

Force employee of “multiple guns he was building.” JEX-510. But we do not




                                    Page 63 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 64 of 83




know if the pictures Kelley sent were merely pictures he pulled from the in-

ternet. We do know that there was no evidence from the post-shooting inves-

tigations that Kelley had ever actually built a gun. 21 Trial Tr. 398:19–399:6.

And if Kelley tried to build a gun in 2015, as the Government claims, we can

infer that he must have failed, because a few months later he bought a gun at

an FFL. See JEX-343 (June 26, 2015); JEX-345, at 4 (Apr 7, 2016). And there

was no evidence that he possessed a self-built gun at the time of the shooting.

      Finally, the Government argued that Kelley could have gotten guns

online, using a website like Armslist or Texas Gun Traders. But there was no

evidence that Kelley used or had a login for those websites, or even knew of

them. Trial Tr. 1220:20–25 (Barborini), 1645:9–24 (Fox). The FBI investi-

gated Kelley’s banking activity and online account activity and found no pur-

chases on these websites. See JEX-429, JEX-544. The Government argued

that Kelley’s online research, while he was institutionalized in the military,

demonstrated that he knew how to get guns online. But Kelley merely re-

searched buying guns from Wal-Mart, another FFL. JEX-159, at 51m10s–

52m20s. There is no evidence to support the Government’s claim that Kelley

was researching ghost guns—or to support any other speculation by the Gov-

ernment that Kelley would have obtained guns from other sources.




21   The Government presented evidence that Kelley had modified his guns. But this
     took no particular skill: every “modification” that Kelley made to his firearms can
     be purchased off-the-shelf and easily added to an existing firearm. Trial Tr.
     1356:6–18 (Donohue).

                                        Page 64 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 65 of 83




 4.     The Government’s counterfactuals require multiple levels
        of speculation.

      At closing argument, the United States argued that, if Kelley had been

denied at FFLs, he wouldn’t just “take his ball and go home” because “he had

been planning it for too long.” Trial Tr. 1850:1–25. But all of the conduct that

the Government points to, concerning Kelley’s planning, occurred after

repeated purchases at FFLs. Stated another way, Kelley did not start

planning this shooting until years after he had obtained multiple firearms at

FFLs. Essentially, the Government asks this Court to dive into an alternative

reality where Kelley was denied firearms years before he started planning

this mass shooting in his head. In that intervening time, without repeated

and easy access to reliable weapons at FFLs, the record contains no evidence

that Kelley would have developed a similar interest in and plan for this

shooting. To the contrary, the evidence shows that, had Kelley been denied

access to reliable weapons at FFLs, he likely would have been deterred.

      Fundamentally, the Government’s argument asks the Court to entertain

hypothetical counterfactuals without any basis in the evidence. And the prob-

lem with wading into these “metaphysical and philosophical” aspects of cau-

sation is that proximate cause is a practical test of common experience ap-

plied to human conduct. City of Gladiator v. Pike, 727 S.W.2d 514, 518 (Tex.

1987); Restatement (Second) of Torts § 431 comment a (same).

      In addition, if the Court entertains the Government’s alternative reali-

ties, the Court will also need to entertain the Plaintiffs’ counterfactuals.

Would Kelley have been arrested in the years leading up to the shooting?

Would Kelley have been prosecuted for lying on his ATF Form? Would Kelley




                                     Page 65 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 66 of 83




even have married Danielle Smith? And in the Plaintiffs’ case, these counter-

factuals are based on actual evidence. For example, after being released from

prison, Kelley had multiple police interactions. JEX-572 (2013: sexual assault

report); JEX-400, at 4 (cruelty to animals); JEX-519 (speeding ticket); JEX-

522 (child abuse reporting); JEX-603 (Comal County); Trial Tr. 260:20–

261:12 (Ranger Snyder).

    The evidence also shows several facts that would be the basis for an ar-

rest. First, it is illegal for felons to possess body armor in Texas. Trial Tr.
271:21–23. More importantly, Kelley’s possession of firearms violated both

federal and state law. Id. at 229:21–230:10. What’s more, Kelley regularly

carried a firearm and regularly talked about carrying a gun. Id. at 435:7–20

(Michelle Shields); id. at 435:21–436:12 (Shields), 1411:2–15 (Higgins). In

fact, he had no problem telling law enforcement that he possessed a firearm.

JEX-367, at 91 (declaring a gun at border patrol check point); JEX-603, at

3m6s–3m19s (telling Cibolo PD that he has a gun). Moreover, there are at

least seven occasions where Kelley submits his fingerprints to the FBI but

passed a background check. Trial Tr. 252:11–14. However, because of the

Government’s negligence, a police officer wouldn’t have the necessary infor-

mation to arrest Devin Kelley. Id. at 231:24–232:6, 249:7–10 (Snyder).

    Had he been caught, lying on his ATF forms, alone, would have subjected

Kelley to ten years in prison. Trial Tr. 661:17–22, 1139:14–19, 1141:1–3 And

if he had been able to acquire a firearm, the Director of the ATF testified to

Congress that they prioritize firearms retrievals when it concerns domestic

violence. JEX-628, at 1h52m55s–1h53m49s; see also JEX-657, at 27 (In 2016,

the FBI referred 4,170 firearm retrieval actions to the ATF); Trial Tr. 630:3–




                                      Page 66 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 67 of 83




22 (same). If the Court entertains the Government’s unsupported counterfac-

tuals, about how Kelley might have still carried out the Church shooting,

even if he had been denied access to guns at FFLs, then the Court has to also

consider the more likely possibility that Kelley might’ve ended up in prison

and the Church shooting might never have happened.

      Moreover, if the Court entertains the Government’s speculative counter-

factuals, then the Court should also entertain Erin Higgins’ testimony that, if

the Government had reported Kelley, the information would have turned up
in her background check and Danielle would never have married Devin Kel-

ley. Trial Tr. 1398:2–1400:18. And if they had never married, then Kelley

would not have had any reason to target the Sutherland Springs Church.

      The Court finds that the Government’s counterfactuals are speculative

and unsupported by the evidence. The credible, reliable evidence in the rec-

ord shows that the Government’s failure to exercise reasonable care was a

substantial factor in causing the injuries to the Plaintiffs in this case.


 5.     Texas law undermines the Government’s counterfactuals.

      While the Government’s arguments on substantial factor causation are

contrary to the factual evidence, they are also contrary to the law. For exam-

ple, Dickensen Arms-REO, L.P. v. Campbell involved a lawsuit against an

apartment complex arising out of a car-jacking and murder. 4 S.W.3d 333,

335 (Tex. App.—Houston [1st Dist.] 1999, pet. denied). Like this case, the de-

fendant argued that the shooter “was an unstoppable and undeterrable indi-

vidual” and the shooting “would have taken place even if defendants had

used reasonable care.” Id. at 349. Like this case, the defendant relied on its

experts. Id. The court rejected the argument, relying on specific facts about



                                     Page 67 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 68 of 83




the criminal’s prior conduct indicating he would be deterred. Id. at 349–50.

Ultimately, it deferred to the jury to resolve conflicting evidence. Id.

      Next, the Dallas Court of Appeals recently affirmed a $12 million dram-

shop judgment where over-serving alcohol was a substantial factor in a car

wreck. Beamers Private Club v. Jackson, No. 05-19-00698-CV, 2021 WL

1558738 (Tex. App.—Dallas Apr. 22, 2021, no pet. h.). Notably, the defendant

did not argue, nor did the court entertain the possibility that the drunk

would have made his own moonshine, grown his own barley, or stomped his
own grapes if he had been denied alcohol at the defendant’s bar. Neither did

the court examine whether the drunk could have gotten drunk at the liquor

store next door. The Court takes judicial notice that there is, in fact, a liquor

store within walking distance of Beamers club in Dallas. 22

      Then, in Nixon, the Texas Supreme Court held that an unlocked apart-

ment could be a substantial factor in the rape of a 10-year-old child. Nixon,

690 S.W.2d at 548. Here, the court did not wade into whether there were

other apartment complexes available, or whether the rapist could have used

his own home to commit this crime. Similarly, the Texas Supreme Court af-

firmed a verdict arising out of an assault at a bar where the late arrival of se-

curity was a substantial factor in a fight that broke out. Del Lago Ptrs. Inc. v.

Smith, 307 S.W.3d 762, 767 (Tex. 2010). Like the other cases, the court did

not consider whether the fight could have occurred at another bar or even in

the parking lot.




22   https://goo.gl/maps/7rin2jwBDwWaDqVCA

                                     Page 68 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 69 of 83




      In summary, the Court finds that the Government’s failure to exercise

reasonable care was a substantial factor in causing the injuries to the Plain-

tiffs in this case.



                              APPORTIONMENT

      Having found that the Government’s failure to exercise reasonable care

proximately caused the harm to the Plaintiffs, the Court, in its role as the

trier of fact, apportions responsibility between the relevant parties. 23


 1.     Academy Sports + Outdoors

      To start, the Court does not apportion responsibility to Academy here be-

cause the Government did not meet its evidentiary burden to show that Acad-

emy proximately caused Plaintiffs’ injuries. 24 The Government’s argument

here rested on its position that Academy violated federal law when it sold the

AR to Kelley, because federal law required Academy to comply with the laws

of the state of residency of the purchaser.

      However, the evidence showed that Kelley obtained a Texas driver’s li-

cense in May 2017. JEX-380; Trial Tr. 1121:9–12 (ATF); JEX-564, at 1 (copy

of Kelley’s Texas license); JEX-567 (temporary DL permit). The Government’s

23   The United States designated ten John Does, whom the Government claimed
     were working in conspiracy with Devin Kelley to commit the Sutherland Springs
     shooting. Dkt. No. 150. At trial, however, the Government voluntarily abandoned
     these entities, so the Court granted a Rule 52(c) motion striking all John Does.
     Trial Tr. 1682:14–25.
24   The Government presented only one party witness and offered no experts on this
     issue. The Court need not and does not decide any issue related to the Protection
     of Legal Commerce in Arms Act to resolve any issue in this FTCA lawsuit. Also,
     the Texas Supreme Court has stayed state-court litigation against Academy.
     Similarly, the Court does not decide any issue related to that litigation.

                                        Page 69 of 78
      Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 70 of 83




key witness on this point—a representative of the ATF—did not know that

Kelley had obtained a Texas driver’s license. Id. at 1120:11–18. And Kelley

actually purchased one of his firearms, from Academy, using a Texas Drivers’

License. JEX-554 (ATF Trace); Trial Tr. 1123:7–15 (ATF). According to the

Government’s ATF Representative, Kelley could have used this driver’s li-

cense to purchase weapons. Trial Tr. 1124:9–1125:3. And most fatally, the

ATF representative conceded that, regardless of whether Kelley had a proper

license, if the Air Force had done its job, the NICS check would have stopped
all of Kelley’s FFL purchases. Id. at 1125:5–11.

      In sum, the Government failed to present any evidence that would tend

to show that Academy’s actions in this matter proximately caused the Plain-

tiffs’ damages. Simply put, the evidence the Government presented to the

Court was lacking. The Court finds that the Government’s evidence did not

satisfy its burden of proof to show that Academy’s failure to exercise reasona-

ble care legally caused the Plaintiffs’ injuries.


 2.     United States & Devin Kelley

      Setting Academy aside, the Court must apportion responsibility between

Devin Kelley and the United States. The trier of fact is given great latitude in

apportioning responsibility. Damian v. Bell Helicopter Textron, Inc., 352

S.W.3d 124, 159 (Tex. App.—Fort Worth 2011, pet. denied). Under Texas law,




                                      Page 70 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 71 of 83




even if the evidence could support a different percentage allocation, the ap-

pellate court does not substitute its judgment for that of the trier of fact. 25

Rosell v. Central W. Motor Stages, Inc., 89 S.W.3d 643, 659 (Tex. App.—Dal-

las 2002, pet. denied).

      The Government provided no guidance as to its position in apportioning

responsibility between Devin Kelley and the United States. Trial Tr. 1850–

51. Plaintiffs suggested that the United States bear 70% of the responsibility

and Kelley bear 30% responsibility. Id. at 1859–60.

      The Court agrees with the Plaintiffs and finds the United States 70% re-

sponsible with the remainder to Devin Kelley. In apportioning the liability,

the Court further subdivides the liability of the individuals involved as fol-

lows:

         •   53% to supervisory negligence at the Air Force;
         •   17% to Air Force special agents and investigators; and
         •   30% to Devin Kelley.




25   Longstanding Texas law holds that “where the tortious acts of two or more
     wrongdoers join to produce an indivisible injury” all the wrongdoers will be held
     jointly and severally responsible. Landers v. East Tex. Salt Water Disposal Co.,
     248 S.W.2d 731, 734 (Tex. 1952); Bistrain v. Levi, 2020 WL 6951048, at *32–34
     (E.D. Penn. 2020) (Same rule applied in an FTCA case); Lakes of Rosehill Home-
     owners Assoc., Inc. v. Jones, 552 S.W.3d 414, 420 (Tex. App.—Houston [14th
     Dist.] 2018, no pet.) (holding that Tex. Civ. Prac. & Rem. Code Ch. 33 does not
     abrogate the indivisible injury rule) (Busby, J.). An indivisible injury is “an in-
     jury which from its nature cannot be apportioned with reasonable certainty to
     the individual wrongdoers.” Duffey v. Sleep Ctr. of Longview, 598 S.W.3d 711,
     715 (Tex. App.—Texarkana 2020, no pet. h.). Based upon the review of the record
     the Court finds that Plaintiffs’ injuries are indivisible injuries. The Court cannot
     with reasonable certainty apportion gunshot injuries to the individual wrongdo-
     ers in this instance. The Court nonetheless shall determine the percentage of re-
     sponsibility in its role as trier of fact.

                                         Page 71 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 72 of 83




The Court apportions the majority of responsibility to the supervisory agents

for multiple reasons. First, over the lifetime of the Kelley file, the undisputed

evidence at trial showed that supervisors at the Air Force were responsible

for 70–75% of the contact with the Kelley file. Trial Tr. 742:7–20. And—set-

ting aside the Government’s daily ongoing obligation to correct—the only evi-

dence at trial showed that the supervisors had 79 opportunities to review the

file and correct the agents’ mistakes. Id. at 729:6–13; 735:11–737:1

(Youngner). The supervisory staff instigated the investigation and knew the
key evidence of foreseeability of Kelley’s violent conduct. See supra Foreseea-

bility; JEX-22, at 5 (“Report by: SA James F. Hoy”), 6 (noting that Bustillo

and Hoy began the investigation); Dkt. No. 425 at 1–2 ¶¶ 5(a), 5(j) (stipulat-

ing that Hoy & Bustillo were leadership).

    In analyzing responsibility apportionments, Courts have considered a

number of different factors. Some courts consider the Defendant’s indiffer-

ence to the risk of harm in determining the appropriateness of an allocation.

See e.g., Rosell, 89 S.W.3d at 660 (warned of danger but moved into it). Here,

the Government had been warned of its failure to submit since 1998 and was

repeatedly indifferent to the risk of harm that this failure posed to the gen-

eral public. On multiple occasions, both agents and leadership falsely certi-

fied that critical steps had been taken when they had not. E.g., JEX-22, at 60

(false certification of taking fingerprints); JEX-40, at 7m46s–8m48s (forensic

failed to find documentation); JEX-19, at 1–2 (unit leadership falsely certifies

twice that fingerprints and final dispositions were sent to FBI). Detachment

225, in particular, had significant problems that the Air Force knew about

but did not address. JEX-47, at 93–94 (audit revealed significant problems in

evidence keeping and record keeping); JEX-121, at 1 (supervisory staff failed



                                     Page 72 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 73 of 83




in completing “crucial investigative documentation processes.”). And in the

case of Devin Kelley, individuals in supervisory leadership roles tried to jus-

tify their failures by complaining that the agents under their command

“knew how to read” and that they “shouldn’t have to lead.” PEX-88, at 31–32

(Bustillo). This factor therefore favors apportioning significant responsibility

to the Government.

    Some courts also consider the knowledge of, and the nature and serious-

ness of, the danger—in this case, Devin Kelley and the threat he posed. See
Parker v. Highland Park, Inc., 65 S.W.2d 512, 520 (Tex. 1978) (in the contrib-

utory negligence context). As the Court has previously noted, “[w]ith Kelley

specifically, at every state in his life—during and after his USAF tenure—the

threat of violence loomed.” Dkt. No. 318, at 24. The trial has conclusively

demonstrated that Kelley presented an extreme risk of violence. And the Air

Force knew that Kelley was in the maximum risk range (98 percentile) for

lack of control, the maximum risk range for violence (93 percentile) and the

maximum risk range for his inability to cope with stress (92 percentile). JEX-

22, at 593. The Air Force also knew about his specific history of using guns to

abuse his wife; of using firearms and body armor to plan and attempt a mass

shooting; and of his actual threats to do the same—making the Air Force par-

ticularly aware of the nature and seriousness of the danger. This factor there-

fore favors apportioning significant responsibility to the Government.

    Perhaps most importantly in this situation, courts consider the availabil-

ity of alternatives or the availability of aid from others. See Parker, 565

S.W.2d at 520. In this case, given that neither the Plaintiffs nor any other

party could create and run a National Instant Background Check System to




                                     Page 73 of 78
     Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 74 of 83




prevent Kelley from purchasing the guns that he used to harm the Plain-

tiffs—and given the Government’s knowledge and reasons for undertaking

this task 26—there was no available alternative or available aid from others:

only the Government could do what it ultimately failed to do. This factor

therefore favors apportioning significant responsibility to the Government.

      The Government argues it should receive a smaller share or no share of

responsibility because the Air Force investigators conducted a thorough in-

vestigation. Trial Tr. 1832–33. Because the Government raises this issue, the

Court notes that the only reason the Air Force had evidence of Kelley’s de-

praved history is because multiple sexual assault victims came forward. E.g.,

Trial Tr. 1509:11–14. And though the Air Force had evidence of (a) prolific

spouse and child abuse; (b) multiple sexual assaults, including one during his

time in the Air Force; and (c) a conclusion by Air Force leadership that Kelley

has no “chance for rehabilitation,” the Air Force punished Kelley with only a

year in prison and a bad-conduct discharge. JEX-20 (conviction); JEX-366, at

62 (Col. Bearden). And even then, the Air Force kept Kelley in the military

for over a year after his release from prison. Dkt. No. 425 at 4 ¶¶ 17–18 (stip-

ulations); JEX-421, at 1 (certificate of discharge). At times during the Kelley

investigation, the Air Force had corroborating evidence of sexual assaults,

but never bothered to reach out to the victims or to refer out prosecution to

the appropriate jurisdiction. E.g., JEX-178. In fact, a 2010 Air Force IG inves-

tigation revealed to Air Force leadership that Detachment 225 had failed to

maintain and document its collection of evidence. JEX-47, at 93 (seized drugs


26   When the Brady act was passed, the Government was keenly aware that danger-
     ous felons exist within its citizenry, and as a result of that specifically decided
     felons should not acquire firearms from FFLs as matter of law. JEX-754–JEX-
     755.

                                         Page 74 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 75 of 83




not tested, evidence unaccounted for). Specifically, Detachment 225 had

failed to maintain its case file and had failed to conduct the required monthly

reviews. Id. at 93–94; see also JEX-27, at 36–37 (Region 2 noting that De-

tachment 225 had systemic problems in handling criminal investigations).

    The Government also argues that, given the heinous nature of Kelley’s

conduct, Kelley should bear all of the responsibility. While this Court does

apportion significant responsibility to Kelley, the Court finds that the risk of

harm and extreme danger that Kelley posed was well known to the Air Force.
Indeed, the Air Force took extensive steps to protect itself from that danger,

by removing Kelley’s weapons (JEX-340), by barring Kelley from the base

(JEX-21), and even by ordering armed guards on Kelley when he slept (JEX-

21, at 10). Kelley escaped from a military installation twice—one of those

times when he was in a mental institution. And the Air Force was so con-

cerned that they printed flyers to post around town, stating Kelley should be

considered a danger to himself and others. The Air Force even contemplated

moving Kelley’s spouse into a safe house and put the entire base on lockdown.

JEX-159, at 51m10s–52m20s (Tessa Kelley interview). A year after the Air

Force released Kelley from prison and barred him from HAFB, they upgraded

his threat status and extended the barment to all Air Force bases. JEX-422,

at 1; Trial Tr. 1640:15–1642:16 (Fox). To the Air Force, Kelley was not an un-

known quantity. The trial conclusively established that no other individual—

not even Kelley’s own parents or spouse(s)—knew as much as the United

States about the violence that Devin Kelley had threatened to commit and

was capable of committing. Moreover, the evidence shows that—had the Gov-

ernment done its job and properly reported Kelley’s information into the

background check system—it is more likely than not that Kelley would have



                                     Page 75 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 76 of 83




been deterred from carrying out the Church shooting. For these reasons, the

Government bears significant responsibility for the Plaintiffs’ harm.

    The Court’s apportionment in this case is supported by other cases in-

volving third-party criminal conduct. The Texas Supreme Court, in Del Lago,

affirmed a 51-49 apportionment, with the defendant corporation receiving

51%. Del Lago Ptrs., Inc., 307 S.W.3d at 767; see also 206 S.W.3d 146, 148

(Tex. App.—Waco 2006, pet. granted). And in Hyde Park, a Texas court af-

firmed an 80% apportionment of responsibility to the defendant, rejecting the
argument that a “negligent wrongdoer can never bear more responsibility …

than an intentional tortfeasor.” Hyde Park Baptist Church v. Turner, No. 03-

07-00437-CV, 2009 WL 211586, at *6–7 (Tex. App.—Austin 2009, pet.

granted, but review denied as improvidently granted). Notably, the court’s

decision rested on the defendant’s extensive knowledge of the attacker’s prior

bad conduct. Id. at *7. And the Hyde Park defendant knew much less about

the attacker’s prior bad conduct than the Air Force knew about Kelley. See

id.; see also Primoris Energy Servs. Corp. v. Myers, 569 S.W.3d 745, 755–56

(Tex. App.—Houston [1st Dist.] 2018, no pet.) (affirming 64% responsibility in

favor of a general contractor over subcontractor).

    The Court’s apportionment of 70% responsibility to the Government is

also consistent with cases across the United States:

       •   75% responsibility to the defendant over the criminal.
           Hutcherson v. City of Phoenix, 961 P.2d 449, 451 (Ariz.
           1998) (abrogated on other grounds).

       •   60% responsibility to defendant over violent rapist. Ortiz
           v. N.Y. City Hous. Auth., 22 F. Supp. 2d 15, 32 (E.D.N.Y.
           1998).




                                    Page 76 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 77 of 83




       •   80% responsibility to defendant over attackers. Paragon
           Fam. Rest. v. Bartolini, 799 N.E.2d 1048, 1056 (Ind. 2003).

       •   75% responsibility to the Catholic Church over sexual as-
           saulting priest. Roman Catholic Diocese of Covington v.
           Secter, 966 S.W.2d 286, 288 (Ky. Ct. App. 1998).

       •   55% responsibility to defendant over both attacker and
           plaintiff. Patrick v. Employers Mut. Cas. Co., 745 So. 2d 641,
           648 (La. Ct. App. 1999).

       •   75% responsibility to defendant over attacker. Riley v.
           Maison Orleans II, Inc., 829 So. 2d 479, 487 (La. Ct. App.
           2002).

       •   75% responsibility to defendant over shooter. Rosh v. Cave
           Imaging Sys., Inc., 26 Cal. App. 4th 1225, 1232–33 (1994)
           (“Defendant first contends no reasonable person could con-
           clude a negligent tortfeasor was more responsible for an in-
           jury than an intentional tortfeasor. We disagree.”).

Notably, some states do not even allow the tortfeasor to benefit from a de-

creased share of responsibility when its liability is premised on failing to pre-

vent the intentional tortfeasor’s act. Whitehead v. Food Max of Miss., 163

F.3d 265, 281 (5th Cir. 1998) (surveying states). In sum, the Court’s 70/30 ap-

portionment falls well within the range that a reasonable jury could find.



                        CONCLUSIONS OF LAW

    The substantive Texas law applies to this lawsuit. 28 U.S.C. § 1346(b)(1);

Dkt. No. 59, at 27. The United States District Court for the Western District

of Texas has jurisdiction over this case under 28 U.S.C. §§ 1346(b), 2401, and

2671–80. The Court finds that each of the Plaintiffs in this consolidated ac-

tion timely presented their claims and administratively exhausted their rem-

edies. See PEX-796 (Plaintiffs’ administrative presentation documents). The


                                     Page 77 of 78
    Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 78 of 83




Court further finds, as to each of the Plaintiffs, greater than six months

elapsed following the administrative presentation before filing suit. Id.

     The remedy against the United States under the Federal Tort Claims Act

is exclusive with regard to claims based upon torts of federal employees

within the scope of their employment. 28 U.S.C. § 2679. The United States

Air Force and Department of Defense are agencies of the United States of

America. Dkt. No. 425, at 1 ¶ 3–4. At all times material to this action, the Air

Force owned and controlled Holloman Air Force Base. E.g., Dkt. No. 113, at
90–91 ¶¶ 9.2 & 9.3. At all times material to this lawsuit, the Air Force staffed

Holloman and its facilities with agents, servants, and employees. Id. The Air

Force has also stipulated to the employment status of specific employees.

JEX-648 (declaration); Dkt. No. 425, at 1–3 ¶ 5 (stipulations).

     The Court concludes that the Government failed to exercise reasonable

care in its undertaking to submit criminal history to the FBI. The Govern-

ment’s failure to exercise reasonable care increased the risk of physical harm

to the general public, including the Plaintiffs. And its failure proximately

caused the deaths and injuries of the Plaintiffs at the Sutherland Springs

First Baptist Church on November 5, 2017. The Court finds the United

States 70% responsible for this harm and jointly and severally liable for the

damages that may be awarded.

     Any finding of fact that may also be deemed a conclusion of law is so

deemed. Any conclusion of law that may also be deemed a finding of fact is so

deemed.

     Within 15 days of this Order, the Parties are ORDERED to confer and

file with the Court a proposed plan to bring the individual damages cases to

trial.

                                    Page 78 of 78
Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 79 of 83




It is so ORDERED.

SIGNED on this            day of                 , 2021.




                                   HON. JUDGE XAVIER RODRIGUEZ




                            Page 79 of 78
   Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 80 of 83




Respectfully Submitted,

/s/ Jamal K. Alsaffar                  /s/ Jason P. Steed
Jamal K. Alsaffar                      Jason P. Steed
JAlsaffar@nationaltriallaw.com         JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                 Texas Bar No. 24070671
Tom Jacob                              Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com            LLP
Texas Bar No. 24069981                 2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees,           Dallas, TX75201
Cheng, Alsaffar & Higginbotham         Office 214-922-7112
& Jacob PLLC                           Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250   Counsel for Vidal, McNulty, and
Austin, TX 78735                       Wall
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall

/s/ April A. Strahan                   /s/ Daniel J.T. Sciano
April A. Strahan                       Daniel J.T. Sciano
april@ammonslaw.com                    DSciano@tsslawyers.com
Texas Bar No. 24056387                 Texas Bar No. 17881200
Robert E. Ammons                       Tinsman & Sciano
rob@ammonslaw.com                      10107 McAllister Freeway
Texas Bar No. 01159820                 San Antonio, TX 78216
The Ammons Law Firm                    Office 210-225-3121
3700 Montrose Blvd.                    Fax 210-225-6235
Houston, TX 77006                      Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey,
Curnow & Macias

/s/ Daniel Barks                       /s/ Mark Collmer
Daniel D. Barks, pro hac vice          Mark W. Collmer
ddb@speiserkrause.com                  drcollmer@aol.com
Speiser Krause, P.C.                   Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550    Collmer Law Firm
Atlanta, GA 30342                      3700 Montrose
Office 571-814-3344                    Houston, TX 77006
Fax 866-936-6382                       Office 713-337-4040
Counsel for Holcombe                   Counsel for Holcombe



                                 Page 80 of 78
  Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 81 of 83




/s/ Dennis Peery                     /s/ Tim Maloney
Dennis Charles Peery                 Tim Maloney
d.peery@tylerpeery.com               Texas Bar No. 12887380
Texas Bar No. 15728750               timmaloney@yahoo.com
R. Craig Bettis                      Paul E. Campolo
cbettis@tylerpeery.com               pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518               Texas Bar No. 03730150
Tyler & Peery                        Maloney & Campolo, L.L.P.
5822 West IH 10                      926 S. Alamo
San Antonio, TX 78201                San Antonio, TX 78205
Office 210-774-6445                  Office (210) 465-1523
Counsel for Uhl                      Counsel for Ramsey

/s/ George LeGrand                   /s/ Joseph M. Schreiber
George LeGrand                       Joseph M. Schreiber
tegrande@aol.com                     joe@lawdoneright.net
Texas Bar No. 12171450               Texas Bar No. 24037449
Stanley Bernstein                    Erik A. Knockaert
Texas Bar No. 02225400               erik@lawdoneright.net
LeGrand & Bernstein                  Texas Bar No. 24036921
2511 N. Saint Mary’s St.             Schreiber | Knockaert, PLLC
San Antonio, Texas 78212             701 N. Post Oak Rd., Suite 325
Office 210-733-9439                  Houston, TX 77024
Fax 510-735-3542                     Phone (281) 949-8904
Counsel for Wall & Solis             Fax (281) 949-8914
                                     Counsel for Brown

/s/ Justin Demerath                  /s/ Jason Webster
Justin Demerath                      Jason Webster
jdemerath@808west.com                jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415               Texas Bar No. 24033318
O’Hanlon, Demerath & Castillo        The Webster Law Firm
808 West Ave.                        6200 Savoy, Suite 640
Austin, TX 78701                     Houston, TX 77036
Office 512-494-9949                  (713) 396-5197
    Counsel for Corrigan, Braden,        Counsel for Lookingbill
    Warden, Stevens, Pachal
    & Poston




                                Page 81 of 78
  Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 82 of 83




/s/ Brett Reynolds                   /s/ Marion M. Reilly
Brett T. Reynolds                    Marion M. Reilly
btreynolds@btrlaw.com                Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500               719 S. Shoreline - Ste 500
Brett Reynolds & Associates,         Corpus Christi, TX 78401
P.C.                                 (361) 882-1612
1250 N.E. Loop 420, Suite 420        (361) 882-3015 (fax)
San Antonio, TX 78219                marion@hmglawfirm.com
(210) 805-9799                           Counsel for McMahan
    Counsel for Workman, Colbath,
    Harris, and Moulton

/s/ Hugh Plummer                     /s/ Kelly W. Kelly
Hugh Plummer                         Kelly W. Kelly
Law Office of Thomas J. Henry        Anderson & Associates Law
4715 Fredricksburg                   Firm
San Antonio, TX 78229                2600 SW Military Drive, Suite 118
(210) 585-2151                       San Antonio, TX 78224
(361) 985-0601 (fax)                 (210) 928-9999
hplummer@tjhlaw.com                  (210) 928-9118 (fax)
    Counsel for McMahan              kk.aalaw@yahoo.com
                                         Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                Page 82 of 78
   Case 5:18-cv-00555-XR Document 448 Filed 05/21/21 Page 83 of 83




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Plaintiffs’ Proposed

Findings of Fact & Conclusions of Law has been sent to the following on May

21, 2021 via the Court’s CM/ECF notice system.



JEFFREY BOSSERT CLARK                       MARY KRUGER
Acting Assistant Attorney General           Civil Chief
United States Dept. of Justice              United States Attorney’s Office
Civil Division                              Western District of Texas

GREGG N. SOFER                              JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN                             JOCELYN KRIEGER
Assistant United States Attorney            Trial Attorney, Torts Branch
                                            United States Dept. of Justice
                                            Civil Division




                                   Page 83 of 78
